        Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 1 of 95




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

                                                                            JUL 13 2020
NICHOLAS FRAZIER, ALVIN HAMPTON,
                                                                   JAMES W. McCORMACK, CLERK
MARVIN KENT, MICHAEL KOURI, JONATHAN
NEELEY, ALFRED NICKSON, HAROLD ("SCOTT")
OTWELL, TRINIDAD SERRATO, ROBERT
                                                                   By:     '> ts:         DEP CLERK

STIGGERS, VICTOR WILLIAMS, JOHN DOE No. 1,
AARON ELROD, CEDRIC SIMS, PRICE BROWN,
TORRIS RICHARDSON, RODERICK WESLEY,                        Case No. 4:20-cv-00434-KGB
CHARLES CZARNETZKI, DARRYL HUSSEY, LEE
OWENS, JOSEPH "DALLAS" HEAD, WESLEY                        AMENDED CLASS ACTION
"GRANT" BRAY, JIMMY LITTLE, JOHN DOE No. 2                    COMPLAINT AND
individually and on behalf of all others similarly          PETITION FOR WRIT OF
situated,                                                      HABEAS CORPUS

                             Plaintiffs/Petitioners,
       v.

WENDY KELLEY, Secretary of Arkansas Department
of Corrections, in her official capacity; DEXTER
PAYNE, Division of Correction Director, Arkansas
Department of Corrections, in his official capacity;
JERRY BRADSHAW, Division of Community
Correction Director, Arkansas Department of
Corrections, in his official capacity; ASA
HUTCHINSON, Governor of Arkansas, in his official
capacity; BENNY MAGNESS, Chairman of Arkansas
Board of Corrections, in his official capacity; BOBBY
GLOVER, Vice Chairman of Arkansas Board of
Corrections, in his official capacity; LEE WATSON,
Secretary of Arkansas Board of Corrections, in his
official capacity; TYRONNE BROOMFIELD, Member
of Arkansas Board of Corrections, in his official
capacity; JOHN FELTS, Member of Arkansas Board of
Corrections, in his official capacity; WILLIAM
("DUBS") BYERS, Member of Arkansas Board of
Corrections, in his official capacity; WHITNEY GASS,
Member of Arkansas Board of Corrections, in his
official capacity; NA THANIEL SMITH, Secretary of
Arkansas Department of Health, in his official capacity;
WELLPATH LLC,

                             Defendants/Res ondents.
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 2 of 95




       Nicholas Frazier, Alvin Hampton, Marvin Kent, Michael Kouri, Jonathan Neeley, Alfred

Nickson, Harold Scott Otwell, Trinidad Serrato, Robert Stiggers, Victor Williams, John Doe No. 1,

Aaron Elrod, Cedric Sims, Price Brown, Torris Richardson, Roderick Wesley, Charles Czarnetzki,

Darryl Hussey, Lee Owens, Joseph "Dallas" Head, Wesley "Grant" Bray, Jimmy Little, John Doe

No. 2 (collectively, "Named Plaintiffs"), individually and on behalf ofall others similarly situated,

bring this class action lawsuit and petition for writ of habeas corpus to seek relief against the

substantial risk of COVID-19 infection, illness, and death while incarcerated in facilities operated

by the Arkansas Department of Corrections ("DOC").

                               PRELIMINARY STATEMENT

        1.     Arkansas-like the rest of the United States and nations throughout the world-is

facing an unprecedented public health crisis due to the COVID-19 pandemic. As of the filing of

this Amended Complaint, 3,304,878 Americans have been infected with the virus, leading to

135,203 deaths nationwide. 1 The risk of infection, serious illness, and possible death from the

coronavirus, especially among vulnerable populations, has led Arkansas to take the extraordinary

measure of declaring a public health emergency and closing public schools for much of the past

spring semester.

       2.      The rate of COVID-19 infection in Arkansas continues to rise, as with many other

parts of the country, with 28,367 COVID-19 infections and 321 deaths statewide.2 COVID-19

infections in the state's correctional facilities make up a substantial portion of the infections

statewide, with an infection rate of 1,368 per 10,000 incarcerated people-one ofthe highest prison




       1  Arkansas COVJD-19 Update, Ark. Dep't of Health, https://experience.arcgis.com/
experience/c2ef4a4fcbe5458fbf2e48a21e4fece9 (last visited July 13, 2020).
       2 Id.



                                                 2
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 3 of 95




infection rates in the country. 3 It is not a matter of if or when the pandemic will wreak havoc in

Arkansas' state prison system: the crisis has been underway for months, drawing national attention.

It is now beyond debate that the measures put in place by Defendants to suppress COVID-19 are

completely inadequate, and dangerously so.

       3.      When Plaintiffs filed their Complaint on April 21, 2020, there were 600 confirmed

COVID-19 infections in Cummins Unit, 4 after a single infection there only a week earlier. 5 The

day after this Court held a preliminary injunction hearing in this case, at which time Defendants

pointed to the absence of viral outbreaks in other correctional facilities as evidence that the

pandemic was well under control, 876 incarcerated people and 54 corrections staff in Cummins

Unit had been infected, and six incarcerated people had died from COVID-19-related illness. 6

       4.      Today, the COVID-19 statistics in Arkansas correctional facilities are even more

stark with the virus spreading to five additional DOC facilities-East Arkansas Regional, Grimes,

Northwest Arkansas Work Release, Ouachita River Correctional, Randall L. Williams, and

Wrightsville Units-with 2,581 total confirmed infections of incarcerated people and 241

confirmed infections of corrections staff. 7 The number of incarcerated people infected with




       3  A State-by-State Look at Coronavirus in Prisons, The Marshall Project, https://www.
themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons (last updated
July 2, 2020).
        4 Meghan Rhoos, One Arkansas Prison Makes Up Almost a Third of State's Coronavirus

Cases, Newsweek (Apr. 20, 2020), https://www.newsweek.com/one-arkansas-prison-makes-
almost-third-states-coronavirus-cases-1499045.
        5 First inmate tests positive for COVJD-19 at Arkansas prison, KATY (Apr. 12, 2020),
https://katv .com/news/coronavirus/arkansas-department-of-correction-inmate-tests-positive-for-
covid-19.
        6 Andrew DeMillo, 6th inmate dies of coronavirus at Arkansas prison, Times Record, 2

(May 7, 2020), https://www .swtimes.com/news/20200507/6th-inmate-dies-of-coronavirus-at-
arkansas-prison.
        7 Coronavirus (COVJD-19) Updates, DOC, (July 3, 2020), at https://adc.arkansas.gov/

coronavirus-covid-19-updates.


                                                3
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 4 of 95




COVID-19 has increased over 400% since Plaintiffs filed their initial Complaint. And these

numbers are likely gross underestimates due to the lack of widespread testing in all of the

correctional facilities throughout the State.

       5.      As we have seen from the COVID-19 outbreaks in nursing home facilities, cruise

ships, and a naval aircraft carrier-as well as prisons and jails--congregate environments are

breeding grounds for this highly contagious virus. Indeed, "mounting evidence has suggested that

in crowded indoor spaces, the virus can stay aloft for hours and infect others, and may even seed

so-called superspreader events." 8 Infection rates in prisons are 5.5 times higher than in the general

population and death rates are 3 times higher, but "while these numbers are striking, ... the

disparities within prisons is much greater" due to lack of testing and reporting."9

       6.      People who are incarcerated eat together, sleep together, share restroom facilities,

and have minimal control over their physical space. On a daily basis, they may come in close

contact with hundreds of other incarcerated people as well as corrections staff. There are multiple

opportunities on any given day when the COVID-19 virus could spread quickly from one infected

person to several more due to the congregate setting and close living quarters. Because of

inadequate COVID-19 prevention policies and ineffective implementation of policies that exist,

people in DOC facilities cannot practice social distancing, control their exposure to large groups,

practice increased hygiene, wear adequate protective clothing, obtain specific products for

cleaning or laundry, or avoid high-touch surfaces.

        7.     President Trump's Coronavirus Guidelines for America, which are now ubiquitous,



       8  Apoorva Mandavilli, The Coronavirus Can Be Airborne Indoors, W.H.O. Says, N.Y.
Times (July 9, 2020) https://www.nytimes.com/2020/07/09/health/virus-aerosols-who.html.
        9 Amanda Watts & Shelby Lin Erdman, Coronavirus deaths and infection rates higher in
US prisons than general population, study says, CNN (July 8, 2020),
https://www.cnn.com/2020/07/08/health/coronavirus-prisons-death-rates/index.html.


                                                  4
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 5 of 95




highlight the importance of avoiding social gatherings of 10 or more people, washing your hands

after touching a frequently used item or surface, and disinfecting frequently used items and

surfaces as much as possible. 10 These general guidelines have been translated into correctional

settings in the Centers for Disease and Control and Prevention's ("CDC") Interim Guidance on

Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities

("CDC Guidance"), which emphasize, inter alia, operational preparedness for the virus, enhanced

cleaning/disinfecting and hygiene practices, social distancing, infection control with use of

personal protective equipment ("PPE"), medical isolation of confirmed or suspected cases and

contacts, clinical care for confirmed or suspected cases, and considerations ofindividuals at higher

risk of severe disease from COVID-19. 11

       8.      Despite the availability of the CDC Guidance since March 23, 2020, and the

experience of witnessing one of the largest COVID-19 outbreaks in the country at Cummins Unit,

Defendants have failed to comply with the standards set by the Eighth Amendment and the

Americans With Disabilities Act ("ADA") through their official policies-and the implementation

of those policies-by not sufficiently preventing and stemming the spread of COVID-19 and not

properly treating those infected. Defendants have likewise failed to properly supervise and train

corrections staff to carry out effective prevention practices and ensure appropriate medical

treatment. Most importantly, Plaintiffs' personal experiences demonstrate Defendants' complete

disregard for their health and safety during the crisis of this pandemic.

       9.      Some Plaintiffs continue to physically interact with well over a hundred people



        10 The President's Coronavirus Guidelines for America, The White House (Mar. 16, 2020),
https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-guidance_
8.5xl 1_315PM.pdf.
        11 CDC Guidance, CDC (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/

community/correction-detention/guidance-correctional-detention.html.


                                                  5
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 6 of 95




each day, often without PPE or ready access to hygiene products. Corrections officers and

incarcerated people continue to serve meals often without properly using masks and gloves-if

they use them at all---exposing everyone to transmission of the virus. Showers are cleaned after

everyone in the barrack (typically about 50 to 100 people) have used them, and restroom facilities

are often in unsanitary conditions. Beds are within three feet of one another, far short of the

recommended six feet. Incarcerated people who exhibit symptoms are not immediately tested and

are forced to wait days for a sick call, increasing the likelihood of spreading the virus to others.

Those who test positive are kept in substandard conditions in punitive isolation and areas of

facilities that are not designed for housing-in many cases without access to running water or a

restroom. Many who have not tested positive are exposed to people who have. Through all of this,

incarcerated people are not fully informed of any plans Defendants may have to protect them from

COVID-19, nor are they adequately apprised of their medical condition and medical care should

they be suspected or confirmed of infection.

        I 0.   Of particular concern is the vulnerability of incarcerated people with disabilities,

advanced age, and/or underlying medical conditions who could easily render COVID-19 infection

a death sentence. Those individuals with chronic underlying health conditions, such as diabetes,

heart disease, chronic lung and liver diseases, respiratory disease, and compromised immune

systems, are at particular risk for grave outcomes from infection. People incarcerated in

correctional facilities overall have a greater likelihood of infectious diseases, hypertension,

diabetes, heart disease, and respiratory illness that have been found to increase the mortality of

COVID-19 infection. And many of the Named Plaintiffs have severe conditions like heart disease,

asthma, and cancer that would make them especially susceptible to serious illness or death from

COVID-19. At the same time, prison medical facilities are limited; they lack vital equipment,




                                                 6
       Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 7 of 95




expertise, and treatment mechanisms that are critical to providing adequate COVID-19 treatment

and care.

        11.     Plaintiffs are in the custody and care of Defendants while they serve their prison

sentences, and it is Defendants' responsibility to ensure that Plaintiffs' constitutional and statutory

rights are protected during their confinement. Needlessly and recklessly subjecting Plaintiffs to the

known risk of COVID-19 infection, with a likelihood of severe illness and possible death, is a

wholesale abdication of that responsibility. Without court intervention, Plaintiffs fear that they will

be left to suffer and possibly die as expendable casualties of this pandemic.

        12.     The outbreak of a highly infectious, deadly virus in a closed detention setting

requires urgent and decisive action to protect the health and safety of those confined, those who

work there, and the medical professionals who will treat the infected. A failure to take appropriate

action will not only threaten all these lives, but also the lives of Arkansans far beyond prison walls,

as the virus inevitably boomerangs back into surrounding communities, straining the limited

medical capacity available, and accelerating the spread across the State, where intensive care units

are already starting to reach capacity . 12

        13.     While this lawsuit centers on the violation of Plaintiffs' rights and the extreme

suffering they have endured-and will continue to endure-in the absence of relief from this

Court, it also raises significant public health concerns for Arkansans in communities surrounding

the correctional facilities. No prison is fully isolated from neighboring communities, and any

COVID-19 infection can easily pass between people incarcerated in detention settings and

corrections staff with subsequent transmission to friends, families, neighbors, store clerks, and




         12 'We are on the edge'": UAMS chancellor says ICU is full, KA TV (July l 0, 2020),

https://katv.com/news/local/uams-intensive-care-unit-full-chancellor-says.


                                                  7
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 8 of 95




others. And with at least 25%, if not more, of COVID-19 carriers exhibiting no symptoms, it would

be impossible to screen individuals entering and leaving correctional facilities without the sort of

widespread and immediate testing that is currently unavailable.

       14.     Importantly, the COVID-19 crisis in Arkansas correctional settings-like the

pandemic at large-disproportionately harms Black and Latino Arkansans who are imprisoned at

a rate four times and 1.5 times, respectively, higher than white Arkansans.13 Already, the

percentage of Black Arkansans who are infected with, and die from, COVID-19 is roughly 1.5

times more than their percentage in the statewide population. 14 The racial disparities for Latino

communities are even greater: their percentage of COVID-19 cases is three times higher than their

percentage of the state population. 1s The spread of COVID-19 from correctional facilities to the

surrounding communities will further exacerbate this extreme racial disparity, as DOC facilities

are mostly located in Southeastern Arkansas, which has a disproportionately higher population of

Black residents than the rest of the state. The containment of the COVID-19 infection in DOC

facilities, therefore, not only relates to Plaintiffs' rights to be free from unnecessary harm, but is

also a larger racial justice issue regarding state officials' failures to equitably respond to this

pandemic for all Arkansans.

        15.    Accordingly, Defendants must take serious, immediate action to mitigate the public

health crisis the likes of which have never been encountered, not only to protect persons confined

to their facilities, but also for the sake of corrections staff and neighboring communities.



        13   Arkansas Profile, Prison Policy Institute, https://www.prisonpolicy.org/profiles/AR.
html (last visited, July 13, 2020).
         14 Arkansas COVID-19 Update: Case Demographics, Arkansas Dep't of Health,
https://experience.arcgis.com/experience/c2ef4a4fcbe5458tbf2e48a21e4fece9 (last visited July 9,
2020); Quick Facts: Arkansas, U.S. Census Bureau (July 1, 2019), https://www.census.
gov/quickfacts/AR.
         IS Id.



                                                  8
       Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 9 of 95




                                     JURISDICTION AND VENUE

        16.         This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331, 1343,2241,& 1651,and42U.S.C.§ 1983.

        17.         Venue is proper in this Court under 28 U.S.C. § 1391(e)(l) because a substantial

part of the events, acts, and/or omissions giving rise to this action occurred, and continue to occur,

in this District.

                                                PARTIES

I.      Plaintiffs

        18.         Plaintiff Michael Kouri is 40 years old and is incarcerated in the Ouachita River

Correctional Unit, a DOC prison. Mr. Kouri is housed in the 7 barracks. Mr. Kouri has been

diagnosed with heart disease, specifically, aortic heart valve degeneration. He has an artificial heart

valve and is on blood thinners. He also suffers from hypertension and extreme obesity. Mr. Kouri

has difficulty walking more than 20 feet without stopping to catch his breath

        19.         On June 21, 2020 Mr. Kouri was tested for COVID-19. On June 23, 2020,

approximately seven individuals, who were believed to have tested positive, were moved out of

the barracks. The next day, on June 24, 2020, five individuals, presumed to have tested negative,

were moved into the barrack. Around this same time, a corrections officer who works in the

barracks tested positive. On June 26, 2020, everyone in the barrack received their test results.

Mr. Kouri's result was negative. On that date, however, a corrections officer asked everyone to

double-check their results noting that sometimes people "slip through the cracks." It turned out

that one of the five individuals moved into Mr. Kouri's barrack two days prior had in fact been

positive. He was moved out of the barrack 6 hours later.

        20.     On June 27, 2020, Mr. Kouri began experiencing more severe shortness of breath,




                                                     9
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 10 of 95




headaches, lost sense of taste and smell, feverishness, and a cough. Previously, Mr. Kouri

experienced more severe shortness of breath, headaches, chills, coughing, and was previously

diagnosed with pink eye. According to the American Academy of Ophthalmology, conjunctivitis

could be a symptom of COVID-19. 16 Mr. Kouri requested sick calls on June 25, 26, and 27, 2020.

The only response Mr. Kouri received-at the end of the day on June 28, 2020--said that he would

be contacted. Mr. Kouri submitted an emergency grievance that same evening. It was only then

that he was seen by a nurse.

       21.     Mr. Kouri is critically vulnerable to complications from COVID-19 because of his

significant underlying health conditions. Mr. Kouri shares a small cell with one other person and

lives in a barrack with approximately 80 other incarcerated people. On an average day, Mr. Kouri

closely interacts with the other people housed in his barrack as well as approximately five

correctional staff members, making social distancing impossible.

       22.     Mr. Kouri believes that the majority of his barracks is infected with COVID-19.

The entire housing unit was tested again on July 8, 2020, with results pending. Many people in the

barracks recently lost their sense of taste and smell. Others have exhibited additional symptoms-

including fevers, coughing, and extreme exhaustion. Mr. Kouri believes the virus spread after

either correctional staff moved someone who had tested positive into the barrack or after an

infected corrections officer came to work sick. The cells were not sanitized or disinfected before

the new people moved in. Although Ouachita River Correctional Unit took steps to improve

conditions in the facility in late April and early May 2020, by the end ofMay,just after this Court

issued an order denying a preliminary injunction, correctional staff members failed to maintain



       16  Reena Mukamal, Eye Care During the Coronavirus Pandemic, Am. Acad.
Ophthalmology (Mar. I 0, 2020), https://www.aao.org/eye-health/tips-prevention/coronavirus-
covid 19-eye-infection-pinkeye.


                                                IO
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 11 of 95




adequate measures to mitigate the spread of infection. Since at least June 2020, hand sanitizer has

not been readily available and correctional staff members have not enforced social distancing

protocols.

       23.     Mr. Kouri frequently observes staff members not wearing masks properly-below

their chin--or sometimes not wearing masks at all. Mr. Kouri is also aware of staff members

returning to work within less than 14 days after testing positive for the virus. Mr. Kouri filed a

grievance related to his vulnerability to COVID-19 and the prison's non-compliance with

procedures to decrease or prevent the spread of the virus. When the grievance was denied, he

appealed the grievance to step three. He received a denial from Pine Bluff, dated June 10, 2020,

some three weeks later, on July 2, 2020. On April 18, 2020, Mr. Kouri submitted an emergency

grievance requesting reasonable accommodations under the ADA for a single man cell, extra

cleaning supplies, PPE, and release. He received a response the same day that DOC is doing

everything the CDC has outlined and upper management has directed.

       24.     Mr. Kouri indicated that it is difficult to file a grievance. Often, there are no

grievance forms readily available to inmates and even if an inmate can locate a form, it can take

hours to obtain a signature from a Sergeant. Mr. Kouri is a member of the Class and both

Subclasses.

       25.     Plaintiff Trinidad Serrato is 34 years old and is incarcerated in the Ouachita River

Correctional Unit. Mr. Serrato is a carrier for tuberculosis and suffers from asthma. He resides in

a barrack with approximately 44 other people. Mr. Serrato was tested twice for COVID-19.

Mr. Serrato received negative results from both tests. Seven other people in his barracks tested

positive. More recently, Mr. Serrato has experienced symptoms of COVID-19, including cold

sweats and muscle aches. Mr. Serrato is critically vulnerable to COVID-19 because of his




                                                11
        Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 12 of 95




underlying health issues.

         26.   Mr. Serrato encounters about 60 people a day. Mr. Serrato is assigned to work in

the kitchen. Prior to exhibiting symptoms, Mr. Serrato worked for 13 hours in the kitchen with

other inmates that had tested positive for COVID-19. Twenty to thirty people from different

barracks work in the kitchen at a time. Mr. Serrato was told he must continue working until he

tests positive. Food is delivered to the kitchen from Cummins Unit, which has the highest number

of documented COVID-19 cases of all DOC facilities. Mr. Serrato's current living and working

conditions make social distancing impossible. Mr. Serrato filed a grievance regarding his

vulnerability to COVID-19 and the prison's non-compliance with procedures to decrease or

prevent the spread of the virus.

         27.    On April 19, 2020, Mr. Serrato submitted an emergency grievance explaining his

vulnerability to COVID-19 due to his medical conditions and requesting reasonable

accommodations under the ADA. Sergeant D. Griffin (91214) acknowledged receipt by signing

off on this grievance on April 19, 2020. Mr. Serrato is a member of the Class and both Subclasses.

         28.   PlaintiffNicholas Frazier is 37 years old and is incarcerated in the Varner Supermax

facility, a DOC prison. Mr. Frazier suffers from seizures, asthma, and Hepatitis. Mr. Frazier has

not received a COVID-19 test. Mr. Frazier is critically vulnerable to COVID-19 because of his

underlying health conditions. Mr. Frazier comes in close contact with other people about six times

a day. Mr. Frazier has noticed staffing shortages within the correctional facility. Staff shortages

have made it difficult for Mr. Frazier and other inmates to request and receive assistance.

Mr. Frazier has observed many staff members not wearing masks. Mr. Frazier has not been

provided a mask or any other PPE. He also has not been provided with disinfectant to sanitize his

cell.




                                                12
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 13 of 95




       29.     Mr. Frazier filed multiple grievances regarding his vulnerability to COVID-19,

availability ofCOVID-19 testing, and the prison's non-compliance with procedures to decrease or

prevent the spread of the virus. On April 18, 2020, Mr. Frazier submitted an emergency grievance

explaining that his medical conditions make him high risk for COVID-19 and requesting

reasonable accommodations under the ADA for daily access to cleaning supplies. Sergeant Garcia

acknowledged receipt by signed off on this grievance on April 18, 2020. Mr. Frazier is a member

of the Class and both Subclasses.

       30.     Plaintiff Marvin Kent is 40 years old and is incarcerated in the Varner Unit.

Mr. Kent has been diagnosed with heart failure and has a pacemaker. He suffers from chest pain

daily. Mr. Kent also has hypertension and high cholesterol. Despite experiencing COVID- 19

symptoms, including headaches, body aches, coughing, and nausea, Mr. Kent was not tested for

the virus while in restrictive housing in Varner's supermax facility. Since returning to general

population, Mr. Kent continues to be critically vulnerable to complications from COVID-19

because of his significant underlying health conditions. In the past, it has taken between three

weeks and one month for Mr. Kent to be seen by a doctor after submitting a medical request.

Mr. Kent experienced COVID-like symptoms for approximately two months, but prison staff

refused to test him. He is also aware of many other incarcerated men at Varner who similarly

exhibited symptoms and were not tested.

       31.     Although Varner has taken some precautions since the start of the pandemic, it

remains impossible for Mr. Kent to practice social distancing as of early July 2020. He lives in an

open barracks with 50 other men, and comes into contact with more than 50 individuals a day,

including 15-20 staff members. Only half the staff members wear masks, and even those staff

members who wear masks often wear them improperly. Mr. Kent is a member of the Class and




                                                13
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 14 of 95




both Subclasses.

       32.     Plaintiff Harold Otwell is 49 years old. He is incarcerated in the Ouachita River

Correctional Unit and is housed in the Alpha barracks. Mr. Otwell is a first-time, non-violent

offender. He was approved for parole at the end of June. Mr. Otwell is obese, pre-diabetic, and has

osteoarthritis. He receives physical therapy for his right hip and has limited mobility. Mr. Otwell

was tested for COVID-19 twice in the month of June 2020 in a mass testing of his barracks. After

receiving the results of the first test, correctional staff removed eight people out of the barracks.

Six of the people removed were food services workers and one was a porter in the hospital wing.

Mr. Otwell received a negative test result on his first test and has not received the results of his

second test administered around June 29, 2020. Mr. Otwell is critically vulnerable to complications

from COVID-19 because of his significant underlying health conditions.

       33.     Mr. Otwell resides in a barrack with approximately 46 other people. He sleeps in a

bed that is 2.5 feet away from neighboring beds. Mr. Otwell's laundry assignment also requires

frequent interaction with newly incarcerated people who have recently been committed to the

facility. At least one person housed with Mr. Otwell has demonstrated symptoms ofCOVID-19.

Mr. Otwell's current living and working conditions make social distancing impossible. Mr. Otwell

filed a grievance regarding his vulnerability to COVID-19. His grievance was denied.

       34.     On April 19, 2020, Mr. Otwell submitted an emergency grievance explaining his

vulnerability to COVID-19 due to his medical conditions and requesting reasonable

accommodations under the ADA. He received a response on April 21, 2020, that said, "see

attachment." The attachment was a typed statement from the deputy warden stating that they were

doing everything they could and asking him to be patient. This typed response was given to several

other men in his barrack in response to grievances related to COVID precautions. Mr. Otwell is a




                                                 14
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 15 of 95




member of the Class and both Subclasses.

       35.     Plaintiff Robert Stiggers is 35 years old and is incarcerated in Cummins Unit, a

DOC prison. Mr. Stiggers suffers from asthma, which makes him critically vulnerable to

complications from COVID-19. He lives in a cell with another inmate, where they share a toilet

and sink. In Mr. Stiggers' housing unit, five people shower at a time. The showers are not cleaned

until after everyone in the barrack has showered, which is approximately 90 people. During

recreation time, Mr. Stiggers is placed outside with ten other incarcerated people. Although he has

observed corrections officers wearing masks, they do not wear them properly--exposing their

mouth and/or nose about half the time.

       36.     Mr. Stiggers's current living conditions make social distancing impossible.

Mr. Stiggers filed a grievance regarding his vulnerability to COVID- I 9 and the prison's non-

compliance with procedures to decrease or prevent the spread of the virus. Mr. Stiggers is a

member of the Class and both Subclasses.

       37.     Plaintiff Alfred Nickson is 61 years old and is incarcerated in Cummins Unit.

Mr. Nickson suffers from diabetes, rheumatoid arthritis, and osteoarthritis. Before his

incarceration, Mr. Nickson also received medication for bipolar disorder-Mr. Nickson has not

received any psychiatric medication while incarcerated. Mr. Nickson is critically vulnerable to

complications from COVID-19 because of his age and significant underlying health conditions.

Mr. Nickson lives in Barracks 12-B with 46 other inmates. In the barrack, beds are less than 2.5

feet apart and inmates are not sleeping from head to foot. Mr. Nickson was provided with one

mask, which he must regularly wash and dry himself. Barrack 12-B has major structural and

sanitary issues-bathroom sinks are not functioning properly and are blackened with dirt and

grime, showers are clogged and often flood, latrines are not flushing properly, and there are holes




                                                15
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 16 of 95




in the ceiling that leak when it's raining. Mr. Nickson and other inmates in Barrack 12-B are not

provided with sufficient cleaning equipment to maintain sanitary conditions. Previously,

Mr. Nickson lived in a cell with another inmate, where they shared a toilet and sink. Mr. Nickson

has not been provided with disinfectant to sanitize his cell since the COVID-19 pandemic began.

       38.     Mr. Nickson filed two grievances regarding his vulnerability to COVID-19 and the

prison's non-compliance with procedures to decrease or prevent the spread of the virus. The

original copies of Mr. Nickson's grievances were lost. Mr. Nickson has attempted to file additional

grievances, but correctional staff members have refused to sign his grievance forms. Mr. Nickson

is a member of the Class and both Subclasses.

       39.     Plaintiff Victor Williams is 56 years old. He is incarcerated in the Ouachita River

Correctional Unit. Mr. Williams is currently in remission from lymphoma. He also suffers from a

collapsed lung, hypertension, and bruised tissue surrounding his heart. On May 30, 2020, and at

the end of June 2020, Mr. Williams was tested for COVID-19, as a part of a mass testing initiative

within his barracks. After the administration of the mass tests, seven to eight people were moved

out of his barracks. Some inmates tested negative, but were still exhibiting symptoms for COVID-

19. Mr. Williams tested negative on each of his tests. Mr. Williams has experienced body aches,

headaches, severe coughing, and a sore throat for over a month. Mr. Williams is critically

vulnerable to complications from COVID-19 because of his significant underlying health

conditions.

       40.     Mr. Williams is housed with 46 other people. He sleeps in a bed that is 2.5 feet

away from neighboring beds. Social distancing and mask protocols are not enforced within

Mr. William's housing unit. Only 15-20 people wear masks and there is no social distancing in

common areas. In Mr. Williams's housing unit, multiple people shower at a time, and showers are




                                                16
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 17 of 95




not disinfected daily. In the past, common areas and bathrooms were cleaned by inmates twice a

week. More recently, correctional staff have taken responsibility for cleaning the facility and have

only cleaned once over a period of several weeks.

       41.     Mr. Williams is a peer counselor in his barrack. He has been exposed to many

people who are currently sick, and he fears that it is only a matter of time before he starts exhibiting

COVID-19 symptoms. Also, many of the same corrections officers move throughout different

barracks. Some officers have been sent home with high fevers. Mr. Williams has observed staff

shortages in his barracks. Mr. Williams has regularly observed officers working double shifts or

extended hours because there are not enough staff members available to replace them.

Mr. Williams regularly observes correctional staff members without masks.

       42.     Mr. Williams has noticed major delays in medical services at his facility. Normally,

medical requests are addressed within two to three days. Recently, Mr. Williams waited three

weeks after making a request for medical attention for a severe cough. Mr. Williams filed a

grievance regarding his vulnerability to COVID-19 and the prison's non-compliance with

procedures to decrease or prevent the spread of the virus. His grievance was denied. Mr. Williams

is a member of the Class and both Subclasses.

        43.     Plaintiff Alvin Hampton is 43 years old and is incarcerated in the Ouachita River

Correctional Unit. Mr. Hampton suffers from seizures, Bell's palsy, and bipolar disorder. Mr.

Hampton received two tests for COVID-19 after some people in his barrack tested positive for the

virus. Mr. Hampton's first test was negative. Mr. Hampton has not received the results of his

second test, taken on June 30, 2020. Many people housed in Mr. Hampton's barracks have been

sick with COVID-19 symptoms, including people working in the kitchen. Mr. Hampton is

critically vulnerable to complications from COVID-19 because of his significant underlying health




                                                  17
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 18 of 95




conditions.

       44.     Since early May, Mr. Hampton has not gone to the cafeteria or recreational yard.

However, even within his barrack, there are limited opportunities to social distance. He resides in

a barrack with approximately 46 other people. He sleeps in a bed that is 2.5 feet away from

neighboring beds. In Mr. Hampton's housing unit, multiple people shower at a time, and showers

are not disinfected daily. Mr. Hampton's current living conditions make social distancing

impossible.

       45.     Mr. Hampton has observed major staff shortages in his barrack. Staff are forced to

cover more than one barrack at a time and sometimes do not wear masks or gloves when moving

between barracks. Mr. Hampton has filed two grievances regarding his vulnerability to COVID-

19 and the prison's non-compliance with procedures to decrease or prevent the spread of the virus.

Both grievances were denied. He submitted his second grievance on April 19, 2020. It was an

emergency grievance requesting reasonable accommodations under the ADA. He received a

response on April 22, 2020, that said, "see attachment." The attachment was a typed statement

from the deputy warden stating that they were doing everything they could and asking him to be

patient. This typed response was given to several other men in his barrack in response to grievances

related to COVID precautions. Mr. Hampton has been unable to file additional grievances. The

deputy warden in Mr. Hampton's facility is refusing to make grievance forms available.

Mr. Hampton is a member of the Class and both Subclasses.

       46.     Plaintiff Jonathan Neeley is 36 years old and is incarcerated in the Ouachita River

Correctional Unit. He is housed in the Special Needs Unit. Mr. Neeley was diagnosed with rectal

cancer in January 2020. For the past month, he has been receiving both radiation and chemo

treatments, which vastly suppress his immune system. His civilian doctor has repeatedly urged




                                                18
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 19 of 95




prison officials to relocate Mr. Neeley to a place where he will have little contact with others, but

he remains in an open barrack. Mr. Neeley took a COVID-19 test on June 30 and June 21, 2020.

Mr. Neeley never received the results of either test. Mr. Neeley is critically vulnerable to

complications from COVID-19 because of his significant underlying health condition.

           47.   Mr. Neeley has traveled to three local hospitals recently related to his cancer

diagnosis. On one of his recent trips to radiation and chemotherapy treatment for his stage 3 cancer,

his corrections officer escort was coughing and had a runny nose. They were in the same vehicle

for approximately three hours. At no point during the ride did the corrections officer wear a mask

or any other PPE, despite his condition and the fact that they were traveling to a medical facility.

           48.   Mr. Neeley resides in the SNU barracks with approximately 46 other people. New

people are moved into Mr. Neeley's barrack without first being tested to determine if they are

infected with COVID-19. Mr. Neeley sleeps in a bed that is approximately 1.5-2 feet away from

neighboring beds. Mr. Neeley must shower in close proximity to other inmates. About 20 people

travel from their barracks to the cafeteria together. Mr. Neeley has chosen to self-quarantine and

not go to the cafeteria during meal times to protect himself. Mr. Neeley does not have access to

adequate cleaning supplies or disinfectant. Mr. Neeley has also noticed less staff throughout the

prison. Mr. Neeley believes the spread of the virus amongst staff members has left the prison short-

staffed.

           49.   Due to his health condition, Mr. Neeley frequently visits the medical clinic. While

waiting to be seen by a clinician, he is put in a small holding cell with approximately 10 other

incarcerated people. Mr. Neeley's current living conditions make social distancing impossible.

Mr. Neeley filed a grievance regarding his vulnerability to COVID-19 and the prison's non-

compliance with procedures to decrease or prevent the spread of the virus. His grievance was




                                                 19
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 20 of 95




denied.

          50.   On April 19, 2020, Mr. Neely submitted an emergency grievance explaining his

vulnerability to COVID-19 due to his medical conditions and requesting reasonable

accommodations under the ADA. He received a response on April 21, 2020, that said, "see

attachment." The attachment was a typed statement from the deputy warden stating that they were

doing everything they could and asking him to be patient. This typed response was given to several

other men in his barrack in response to grievances related to COVID-19 measures. Mr. Neeley is

two years past his release date and has completed all required pre-release programs. Mr. Neeley is

a member of the Class and both Subclasses.

          51.   Plaintiff John Doe No. 1 is in his twenties and is incarcerated in Cummins Unit.

John Doe No. 1 is housed in a barrack with approximately 50 other people. Mr. Doe tested positive

for COVID-19. He suffers from severe asthma, which requires use of an inhaler throughout the

day. John Doe No. 1 is critically vulnerable to complications from COVID-19 because of his

significant underlying health condition. John Doe No. 1 reported feeling unwell and suffering from

fatigue on April 11, 2020. John Doe No. 1 believes he was placed in lock down as retaliation for

disclosing the unconstitutional conditions at Cummins Unit. John Doe No. 1 is a member of the

Class and both Subclasses.

          52.   Aaron Elrod is a 30-year-old man who is currently incarcerated at the Central

Arkansas Community Correction Center ("CACCC"). In late March or early April 2020, Mr. Elrod

began exhibiting symptoms ofCOVID-19. Contrary to representations made by Defendants that

all individuals at CACCC who tested positive were asymptomatic, Mr. Elrod experienced various

COVID-19 symptoms, including a fever, severe headache, and loss of taste and smell. Mr. Elrod

has only recently begun to regain his sense of taste and smell. Mr. Elrod received only Tylenol and




                                                20
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 21 of 95




a cough suppressant for his symptoms, and he never saw a doctor visit any of the sick residents on

his wing.

        53.    Mr. Elrod currently resides on a wing with approximately 40 other men with whom

he sleeps, eats, and attends classes in very close proximity. His job requires him to continuously

walk throughout much of the facility, closely interacting with people from other wings. Mr. Elrod

also regularly interacts with most of the security and treatment staff. Mr. Elrod understands that

there are currently people quarantined on A-wing who are infected with COVID-19, and staff

members regularly move in and out of that wing. He fears that nothing has changed since the April

outbreak and that the entire facility remains at risk.

        54.    Cedric Sims is a 30-year-old man who is currently incarcerated at CACCC.

Mr. Sims has high blood pressure, which places him at a heightened risk from COVID-19. In late

March or early April 2020, Mr. Sims began exhibiting symptoms of COVID-19. He went to

medical for treatment, where a nurse took his temperature and observed that he had a fever.

Mr. Sims requested a test for COVID-19, but the nurse tested him only for the flu and then placed

him in a punitive isolation cell for six days. Mr. Sims experienced various COVID-19 symptoms,

including a high fever, serious headache, the worst body aches of his life, chest pain, difficulty

breathing, and loss of taste and smell. He received only Tylenol and Mucinex for his symptoms.

        55.    After six days in isolation and without testing him for COVID-19, medical staff

returned Mr. Sims to his unit, where there was no social distancing, and individuals who did and

did not exhibit symptoms were mixed together. Sometime later, after the death of counselor

Richard Richardson, CACCC staff tested individuals for COVID-19. During the two-day period

between Mr. Sims's test and his receipt of a positive test result, CACCC staff left him in general

population. After he tested positive, they sent him back to isolation and never retested him. In




                                                  21
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 22 of 95




addition to the incarcerated individuals who tested positive, some CACCC staff tested positive and

returned to work without waiting 14 days from the date of their positive results.

       56.       Mr. Sims currently resides in a wing with 40 other individuals who eat together

daily with no separation from each other. On an average day, he encounters at least 50 incarcerated

individuals and twelve staff members. Staff members often wear masks incorrectly, leaving the

masks below their mouth and nose, and rarely wear gloves. Mr. Sims sits in classes in the gym for

several hours a day along with all other residents-about I 00 people. During these classes,

residents sit elbow-to-elbow with other residents on their wing and each wing is separated by only

a few feet. Each wing eats and goes to yard call separately, but otherwise all residents can and do

interact with one another throughout the day. Mr. Sims is a member of the Class and the High-

Risk Subclass.

       57.       Mr. Sims, along with other residents, cleans the bathroom and sleeping area twice

per day. However, they are not provided chemicals effective against COVID-19. A cleaning crew

comes only once per day to clean sinks and showers with bleach.

       58.       Price Brown is a 48-year-old man, who is currently incarcerated at the East

Arkansas Regional Unit ("EARU") in the maximum-security unit. He has high blood pressure.

Although Mr. Brown is in a solitary cell, he showers at the same time as five other individuals.

His repeated requests for a mask have been denied by prison staff. He receives cleaning supplies

for his cell three times a week, but the quantity is insufficient. Mr. Brown has not observed

increased cleaning of the prison since the beginning of the outbreak. As of July 6, 2020, there were

650 positive cases of COVID-19 in EARU. He is a member of the Class and the High-Risk

Subclass.

       59.       Torris Richardson is 37 years old and currently incarcerated at Cummins Unit. He




                                                22
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 23 of 95




has multiple underlying conditions that place him at an elevated risk from a COVID-19 infection,

including asthma, high blood pressure, and a thyroid issue. Like many individuals at Cummins, he

has tested positive for COVID-19. As a result of his infection, Mr. Richardson lost 50 pounds,

became very weak, struggled to breathe, and alternated between feeling both very hot and very

cold. When he first tested positive, he was living in an open barrack where the beds are

approximately 18 inches from each other. The barrack residents knew something was wrong when

they all began losing their sense of taste.

        60.     Mr. Richardson is currently in restrictive housing, where he has been placed since

early June 2020. When he moved into his current cell, Mr. Richardson was still symptomatic, and

his cellmate did not have COVID-19. Now his cellmate is sick but has not been retested since

Mr. Richardson moved in with him. It is not possible to socially distance in the cell because the

two men sleep in a bunk bed and there is not enough room in the cell to be six feet apart from each

other during the day. Some corrections officers wear masks, but Mr. Richardson estimates that a

little less than half do not. Mr. Richardson is a member of the Class and both Subclasses.

        61.     Roderick Wesley is a 43-year-old man, who is incarcerated at the Varner Unit.

Mr. Wesley has high blood pressure and a chronic issue with his kidneys that place him at elevated

risk from a COVID-19 infection. Social distancing is difficult or impossible for him because he

lives in an open barracks with 47-50 other people.

        62.     Mr. Wesley currently has a single mask, and Varner staff denied his request for a

second mask. He encounters five to six staff members a day, and he estimates that a little less than

half of them wear masks. Incarcerated people frequently complain about corrections staff not

wearing masks, but the staff do not take wearing masks seriously. Based on Mr. Wesley's

experience and observations, it is very difficult to get medical treatment from the prison medical




                                                23
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 24 of 95




facilities. He is a member of the Class and both Subclasses.

       63.     Charles Czarnetzki is 45 years old and is currently incarcerated at the Tucker Unit.

He has Hepatitis C and breathing issues, and he was treated for chronic obstructive pulmonary

disease before his incarceration. He also struggles with seizures, which is compounded by the

inadequate medical care that he receives at Tucker.

       64.     Social distancing is not possible for Mr. Czarnetzki. He lives in a barracks with 136

other men. They sleep head to head, and their beds are separated only by 12-inch aisles. The men

are supposed to share ten toilets, but only five are functioning. He takes classes where 40-60

individuals sit shoulder to shoulder in a classroom. The counselors who teach the classes generally

wear masks, but they pull them aside to make themselves heard. In the chow hall, four men sit at

each crowded table. On a normal day, he comes into contact with hundreds of other incarcerated

men plus seven staff members.

       65.     Mr. Czarnetzki received one mask, which he has been forced to repair himself

multiple times, and his requests for a second mask and for gloves have been denied. He has

observed only one small sign posted regarding COVID-19. In early May 2020, Tucker Unit staff

began taking individuals' temperatures before they went to chow hall, but they do so inconsistently

and sometimes not at all. In mid-May 2020, Tucker Unit staff began an increased cleaning regimen

in the facility, but it only lasted about two weeks before reverting to previous practices.

Mr. Czarnetzki has observed some corrections officers not wearing masks. Mr. Czarnetzki is a

member of the Class and both Subclasses.

       66.     Darryl Hussey is a 49-year-old resident of Cummins Unit who suffers from

epilepsy. Mr. Hussey became infected with COVID-19 in March 2020 of this year. He exhibited

symptoms, including a temperature that ranged from 101-104 degrees, for approximately one




                                                24
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 25 of 95




month before he was placed in quarantine. Over that period, he lost 30 pounds. A doctor wanted

to keep Mr. Hussey in the infirmary after seeing how ill he was; however, the warden overruled

the doctor and had him moved to a punitive isolation cell. While in quarantine, Mr. Hussey would

be left up to six hours without staff checking on him.

       67.     On April 9, 2020, a nurse became concerned about his condition and sent him to

the UAMS Medical Center, where he remained for a week. After returning to Cummins Unit, he

was placed back in a punitive detention cell for a month, where staff rarely checked on him. At

one point, staff found him passed out and took him to medical, where he regained consciousness

with a swollen left leg and no feeling in his right arm. Following his month in isolation, Mr. Hussey

was sent to a barrack with COVID-positive individuals. He was not retested.

       68.     Social distancing is impossible for Mr. Hussey, and Cummins Unit staff repeatedly

mix barracks that are on quarantine with those that are not. Beds are placed three feet apart from

each other, and Mr. Hussey comes into contact with approximately 50-55 incarcerated men each

day. Multiple barracks go to the chow hall at the same time, including a mix of quarantined and

non-quarantined barracks. Similarly, two barracks at a time are sent for recreation, and

Mr. Hussey's quarantined barrack was recently sent for recreation with a non-quarantined barrack.

       69.     Mr. Hussey knows of one staff member who exhibited COVID-19 symptoms and

continued to report to work while symptomatic. Corrections officers wear masks at their discretion.

Those who work in the quarantined barracks generally wear masks, but those who come through

the quarantined barracks on security rounds generally do not. Even when corrections officers do

wear masks, they often wear them improperly, usually keeping the masks below their chins.

       70.     Mr. Hussey has not seen signs posted with information about COVID-19 and has

not received COVID-19 information from corrections staff. If he wants to obtain information about




                                                25
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 26 of 95




the pandemic, he has to watch the news on television. Mr. Hussey received one mask from the

prison, and two from the hospital. Cummins Unit staff encourage individuals to wear masks when

outside of their barracks, but have not suggested that they wear masks inside barracks. Mr. Hussey

has not observed increased cleaning of the prison during the pandemic and he notes that cleaning

is conducted with watered-down cleaning supplies. He is a member of the Class and both

Subclasses.

       71.     Lee Owens is 47 years old and incarcerated at East Arkansas Regional Unit

("EARU"). He has been diagnosed with diabetes and chronic respiratory illness. Until mid-June

2020, he lived in an open barracks with 39 people, where he could touch the bed next to him. The

men were provided some information about sleeping head to foot, but few people were doing it.

Because of the major outbreak at EARU, everyone in his barrack was tested for COVID-19 on

June 10, 2020. They received their results a week later, and Mr. Owens and the 19 other individuals

who tested negative were moved to a single classroom in the facility's school building.

       72.     The men are sleeping on mats on the floor and have been told they will be

quarantined in the building for three weeks. The building does not have running water, and if they

need to use the bathroom, they must knock on the door to get a staff escort. Mr. Owens' medication

requires him to use the bathroom with some regularity, and corrections officers have in some

instances refused to escort people to the bathroom at all.

       73.     Mr. Owens is aware of multiple corrections officers who continued to report to

work while infected with COVID-19. Currently, only about one-half of corrections officers wear

masks, and those who do wear masks usually wear them incorrectly, covering their mouths but not

their noses. People incarcerated at EARU are expected to wear masks when they leave their

barracks, but not inside their barracks. EARU does not have soap in the bathrooms for individuals




                                                 26
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 27 of 95




to wash their hands. Mr. Owens is a member of the Class and of both Subclasses.

       74.     Joseph "Dallas" Head is a 42-year-old man who is incarcerated in the maximum

security unit at Tucker Unit. He has asthma, cardiovascular issues resulting from two prior heart

attacks, and Hepatitis C. On any given day, he comes into contact with most of the 54 men who

live in his barracks and with approximately 20 staff members. Mr. Head has observed only one

CDC sign posted in English and no other signage related to COVID-19. The men incarcerated at

Tucker do not have access to the Morning Show. Approximately half of the staff members whom

Mr. Head encounters wear their masks correctly; the other half use them as "chin straps or beard

nets." Although Mr. Head has seen Citrus Breeze in the front office, he has never seen it used

elsewhere in the facility. Mr. Head is a member of the Class and both Subclasses.

       75.     Wesley "Grant" Bray is 29 years old and is incarcerated at the Grimes Unit. Until

a few weeks ago, Mr. Bray worked in the kitchen, where several individuals exhibited symptoms

consistent with COVID-19. The symptomatic men were told by prison staff to put in for a sick call

and keep working in the kitchen. The treatment of these symptomatic kitchen workers was

reflective of the prison's approach to symptomatic individuals generally; symptomatic inmates had

no immediate access to medical care and were required to put in a sick call and wait for it to be

scheduled.

       76.     Mr. Bray is unable to practice social distancing. On any given day, he comes into

contact with between 300-400 other incarcerated men. He lives in a barracks with 40 other people,

and all of the beds are three feet apart. Although they received a memo suggesting that they sleep

head to foot, none of the men in the barracks do so. Two (and sometimes three) barracks go to the

chow hall at a time, and they also come into contact with the next group of barracks when they are

rotating out of the hall after eating. Mr. Bray has also recently been moved from the kitchen to the




                                                27
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 28 of 95




hoe squad, where he works in a group of I 00 men who are forced to stand in close proximity to

each other.

           77.   Mr. Bray has observed corrections officers wearing masks sparingly. There are

currently no posted signs with information regarding COVID-19, though signs had been posted

previously. Mr. Bray is a member of the Class.

           78.   Jimmy Little is 40 years old and incarcerated at Randall L. Williams Correctional

Facility, a DOC prison facility. Mr. Little has a has a collapsed lung, emphysema, and Chron's

Disease, which weakens his immune system. Mr. Little is in a SATP program in five barrack with

approximately 60 other men. The program continued to operate, and he was expected to continue

attending classes after the COVID-19 outbreak at his facility. He sleeps in the center of an open

barrack. Seven men sleep in an eight-foot circle around him.

           79.   In May 2020, despite the program continuing to run, mental health services and the

law library were shut down. Although Mr. Little experienced increased anxiety due to the

pandemic, he was unable to access mental health services. Because the law library was closed,

Mr. Little was not able to access the ACLU's phone number or a 1883 form. During this time,

seven barrack was infected with COVID-19. There is a window at the security station between

Mr. Little's barrack and seven barrack that allows a free flow of air between the two barracks.

Corrections staff also allowed peer guides from seven barrack into his barrack to get items like

tablets.

           80.   Mr. Little has submitted several grievances related to Defendants' failure to take

precautions to protect incarcerated individuals from the spread of COVID-19 and keep

incarcerated individuals informed about COVID-19. Some of his grievances were thrown in the

trash. He has submitted a grievance about his grievances being thrown away. He also submitted a




                                                 28
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 29 of 95




request form seeking clarification of the grievance process. Instead of receiving assistance, he

received a response that stated, "You have a # 122430 inmate number. You should know the

process. Most any inmate should be able to assist."

       81.     Mr. Little submitted a grievance on May I 0, 2020, requesting better masks, as the

masks made at Cummins Unit do not seal on around the checks and leave open a gap. He also

expressed concern that the masks came from a unit with a significant COVID-19 outbreak.

Additionally, he addressed his inability to social distance and the transfer of incarcerated

individuals from an infected barracks into his barrack. On that same day, Mr. Little received a

response stating, "All masks issued were sanitized beforehand. Precautions are being taken within

ADC to combat COVID-19. Hand sanitizers and soap are located throughout the facility."

       82.     Mr. Little escalated this grievance to an emergency grievance when moving to step

two. In step two of his grievance, he explained that the hand sanitizer dispensers are in the

hallways, and no one is allowed to leave the barracks due to quarantine. Thus, the hand sanitizer

is inaccessible. The deputy warden's response focused on COVID-19 testing procedures and did

not address the issues raised by Mr. Little. The denial of the grievance was upheld at step 3, and

the issues raised by Mr. Little were never addressed.

       83.     Mr. Little is critically vulnerable to COVID- I 9 because of his underlying health

conditions. Mr. Little is a member of the Class and both Subclasses.

       84.     Plaintiff John Doe No. 2 is 36 years old and incarcerated at the Randall L. Williams

Correctional Facility. He is obese with a history of high blood pressure, and suffers from a lifelong

history of respiratory issues, including childhood asthma and intermittent bouts of pneumonia

beginning in early childhood. He has been diagnosed with pneumonia approximately five times in

his life, most recently in 2015. At that time, the medical personnel treating him removed close to




                                                 29
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 30 of 95




two liters of fluids from his lungs, noting that it was the most they had ever seen.

        85.     John Doe No. 2 tested positive for the virus in May 2020. He had a cough, body

aches, loss of taste and smell, and was unable to get out of bed for four days. His oxygen level

dropped to 93 percent. While ill, he was not provided with even Tylenol/Ibuprofen most days. He

had to purchase Tylenol from the commissary, but there was a period where the commissary no

longer had any fever-reducing medication left to sell. He has been advised that the filing of a

grievance could lead to expulsion from his program. He was so ill at one point that he was unable

to walk to a scheduled legal call. John Doe No. 2 is a member of the Class and the High-Risk

Subclass.

II.     Defendants

        86.     Defendant Wendy Kelly is the Secretary of DOC. As such, she is the executive

head of DOC and commanding officer of all DOC correctional officers, guards, employees and

contractors, and is responsible for their training, supervision, and conduct. At all times described

herein, she was acting under color of state law. She is sued in her official capacity for declaratory

and injunctive relief.

        87.     Defendant Dexter Payne is the Director of the DOC Division of Correction

("ADC"). As such, he is the executive and administrative officer of ADC, and is responsible for

supervising the administration of all ADC correctional institutions, facilities and services; ensuring

adequate staffing levels at correctional institutions; instituting training and development of

correctional staff; and coordinating with judicial districts, counties, and municipalities to provide

guidance and services to ensure a full range of correctional options for the State as a whole.

Defendant Payne, as the Director of the ADC, has the power to make people incarcerated in ADC




                                                 30
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 31 of 95




correctional facilities eligible for release. He is sued in his official capacity for declaratory and

injunctive relief.

        88.     Defendants Benny Magness, Bobby Glover, Lee Watson, Rev. Tyronne

Broomfield, John Felts, Dr. William Byers, and Whitney Gass are members of the Arkansas Board

of Corrections ("BOC") (collectively, "BOC Defendants"). The BOC is the governing authority

of DOC and performs all functions with respect to the management and control of DOC. The BOC,

along with the Director of the Division of Correction, has the power to release people incarcerated

in DOC facilities. At all times described herein, the BOC Defendants were acting under color of

state law. They are being sued in their official capacity for declaratory and injunctive relief.

        89.     Defendant Jerry Bradshaw is the Director of the DOC Division of Community

Corrections ("ACC"). As such, he is the administrative officer of ACC, and is responsible for

supervising the administration of all ACC facilities, programs and services; maintaining adequate

staffing levels; providing ACC staff with training and professional development opportunities; and

coordinating with judicial districts, counties, and municipalities to provide guidance and services

to ensure a full range of correctional options for the State as a whole. He is sued in his official

capacity for declaratory and injunctive relief.

        90.     Defendant Asa Hutchinson is the Governor of Arkansas. As such, he has executive

power over the State of Arkansas. Defendant Hutchinson has the ultimate authority for ensuring

that all executive agencies, including DOC and ADH, function in compliance with state and federal

law, and has the power to release people incarcerated in DOC correctional facilities. He is sued in

his official capacity for declaratory and injunctive relief.

        91.     Defendant Nathaniel Smith is the Secretary of the Arkansas Department of Health

("ADH"). As such, he is the executive head of the ADH and is responsible for the provision of




                                                  31
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 32 of 95




public health guidance and directives in the State of Arkansas. Mr. Smith has the power to direct

and control the State's sanitary and quarantine measures for dealing with infectious, contagious,

and communicable diseases, to conduct testing to detect cases of the diseases, to suppress the

diseases, and to prevent their spread; this includes the authority to issue guidance to DOC regarding

how to address the COVID-19 pandemic. He is sued in his official capacity for declaratory and

injunctive relief.

        92.     Wellpath LLC ("Wellpath"), formerly known as Correct Care Solutions LLC, is a

limited liability company with a principal address at 1283 Murfreesboro Pike, Suite 500, Nashville,

TN 37217-2421, a registered address at 3411 Silverside Road Tatnall Building Suite 104,

Wilmington, DE 19810, and a regional office at 6814 Princeton Pike, Pine Bluff, AR 71602.

Wellpath is contracted to provide medical services, including without limitation medical services

related to COVID-19 testing, infection, and related illnesses, in DOC facilities.



                                       CLASS ALLEGATIONS

        93.     Pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure, the

individual Named Plaintiffs bring this action on behalf of themselves and a class consisting of

people who are currently incarcerated, or will be in the future, in a DOC facility during the duration

of the COVID-19 pandemic. Plaintiffs also propose the following Subclasses:

                a)     High Risk Subclass: People in the custody of a DOC facility aged 50 or

        over and/or who have serious underlying medical conditions that put them at particular

        risk of serious harm or death from COVID-19, including but not limited to people with

        respiratory conditions such as chronic lung disease or asthma; people with heart disease

        or other heart conditions; people who are immunocompromised as a result of cancer,

        HIV/AIDS, or for any other reason; people with chronic liver or kidney disease, or renal


                                                 32
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 33 of 95




        failure (including hepatitis and dialysis patients); people with diabetes, epilepsy,

       hypertension, blood disorders (including sickle cell disease), or an inherited metabolic

       disorder; people who have had or are at risk of stroke; and people with any condition

        specifically identified by CDC, currently or in the future, as increasing their risk of

       contracting, having severe illness, and/or dying from COVID-19; and

                  b)    Disability Subclass: People in custody who suffer from a disability that

        substantially limits one or more of their major life activities and who are at increased risk

       of contracting, becoming severely ill from, and/or dying from COVID-19 due to their

       disability or any medical treatment necessary to treat their disability, with a broad

       construction of "disability" pursuant to 28 C.F.R. § 35.101, which favors expansive

       coverage to the maximum extent permitted by the terms of the Americans With

        Disabilities Act ("ADA") that does not require extensive analysis.

        94.       A class action is the only practicable means by which the individual Named

Plaintiffs and the putative class members may challenge Defendants' unconstitutional actions.

Many members of the Class are without the means to retain an attorney to represent them in a civil

rights lawsuit.

        95.       The Class and Subclasses are so numerous that joinder of all members is

impractical. The number of people in custody exceeds 15,000 on any given day, and each Subclass

contains hundreds, and possibly thousands, of people. Disposition of this matter as a class action

will provide substantial benefits and efficiencies to the parties and the Court.

        96.       There are questions of law and fact common to all class members and to the

subclass members, including: (a) does COVID-19 present a substantial risk of harm to people in

DOC custody; (b) have Defendants failed to adequately protect the Class from the immediate threat




                                                  33
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 34 of 95




ofCOVID-19; (c) what practices are Defendants actually implementing with respect to COVID-

19; (d) whether Defendants' actions and/or inactions constitute deliberate indifference to the rights

of putative class members; (e) whether members of the High Risk Subclass are entitled to habeas

corpus relief; (f) whether the rights of the Disability Subclass under the Americans with

Disabilities Act ("ADA") are being violated by Defendants' policies and practices; and (g) whether

Defendants illegally discriminated against the Disability Subclass by denying them reasonable

accommodations recommended by the COC, both in policy and practice.

        97.      The claims of the Named Plaintiffs are typical of those of the Class, the High Risk

Subclass, and the Disability Subclass. This typicality stems from Plaintiffs' claims that Defendants

have placed them at significant risk of harm by failing to take appropriate steps to address the risk

ofCOVID-19 throughout DOC. The claims of Plaintiffs, the Class, and Subclasses arise from the

same conduct by Defendants and are based not only on identical legal theories, but also seek

identical relief. All members of the Class and Subclasses are similarly injured by Defendants'

wrongful conduct, and the harms Plaintiffs suffer are typical of the harms suffered by the Class

and Subclasses.

        98.      A class action is superior to other available methods for fairly and efficiently

adjudicating this controversy, especially since joinder of all Class and Subclass members is

impracticable.

       99.       Each class member is irreparably harmed as a result of Defendants' wrongful

conduct. Litigating this case as a class action will reduce the risk of repetitious litigation relating

to the Defendants' conduct.

        100.     The individual Named Plaintiffs will fairly and adequately represent the interest of

the Class and Subclasses. The Named Plaintiffs have no conflicts with the unnamed members of




                                                  34
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 35 of 95




the proposed Class and Subclasses. In addition, their lawyers are experienced in complex civil

rights cases, including federal class actions against governmental entities.

        101.   Defendants have engaged in unlawful actions and/or inactions in a manner that

applies generally to the Class and Subclasses, rendering class-wide injunctive and declaratory

relief appropriate. 2:30-2:45

                                   STATEMENT OF FACTS

I.     COVID-19 is a Highly Contagious, Deadly Disease that Poses a Serious Risk of
       Death or Injury to Anyone Who Becomes Infected.

        102.   The COVID-19 pandemic has created a public health emergency of historic

proportions. Currently, more than 11 million individuals worldwide have tested positive for

COVID-19, and more than 500,000 have died from the disease. 17 The pandemic has affected every

comer of the world, with the United States at its epicenter.

        103.   In the United States alone, 3,304,942 individuals have tested positive for COVID-

19, and 135,205 have died. 18 The number of deaths and the number of individuals who have tested

positive have increased exponentially over the past few months. Arkansas has reported 28,367

positive tests and 321 deaths 19-up from 1,971 positive tests and 42 deaths when Plaintiffs filed

their initial Complaint.

        104.   The World Health Organization ("WHO") declared COVID-19 a pandemic on

March 11, 2020. 20 The same day, Governor Asa Hutchinson signed Executive Order 20-03 ("EO




        17 See Coronavirus Disease 2019 (COVID-19): Situation Report-168, WHO, (July 6,

2020), https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200706-covid-
19-sitrep-168.pdf?sfvrsn=7fed5c0b_ 2.
        18 Arkansas COVID-19 Update, supra note 1.
        19 ld.
        20 WHO Director-General's opening remarks at the media briefing on COVID-19 - 11
March 2020, WHO (Mar. 11, 2020), https://www.who.int/dg/speeches/detail/who-director-
general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.


                                                 35
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 36 of 95




20-03 ") declaring a state of emergency, 21 and confirmed the first presumptive case of COVID-19

in Arkansas. 22 Governor Hutchinson noted, "For months, Arkansas has been well prepared to

respond to COVID-19 .... [I have] asked each ofmy Cabinet secretaries to prepare a continuity

of operation plan in the event of an outbreak of the virus." 23 EO 20-03 has since been amended to

specify procedures to be undertaken across the State, encouraging social distancing, disinfecting,

and other reasonable precautions.

        105.    On March 13, 2020, President Trump declared ''that the COVID-19 outbreak in the

United States constitutes a national emergency."24

        106.    COVID-19 is a highly contagious disease. When "unconstrained, the coronavirus

spreads exponentially, the caseload doubling at a steady rate." 25 Infected individuals can pass the

virus to others by coughing, sneezing, ortalking. 26 Individuals may become infected if they breathe

in a respiratory droplet containing the virus, or touch a surface that has the virus on it and then

touch their mouth, nose, or eyes. 27 The virus can survive in the air in droplet form for at least three



        21 Ark. Proclamation No. 20-03 (Mar. 11, 2020), https://governor.arkansas.gov/images/
uploads/executiveOrders/EO_ 20-03._l .pdf.
        22 Press Release, Gov. Asa Hutchinson, Governor Hutchinson Confirms State's First
Presumptive Positive COVID-19 Case (Mar. 11, 2020), https://governor.arkansas.gov/news-
media/press-releases/governor-hutchinson-con firms-states-first-presumptive-positive-covid-1 9-
cas.
        23 See id.
        24 Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 18, 2020), https://www.

federalregister.gov/documents/2020/03/18/2020-05794/declaring-a-national-emergency-
concerning-the-novel-coronavirus-disease-covid-l 9-outbreak; see also President Donald Trump,
Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
(COVID-19) Outbreak (Mar. 13, 2020), https://www.whitehouse.gov/presidential-actions/
proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-
outbreak/.
        25 Kenneth Chang, A Different Way to Chart the Spread ofCoronavirus, N.Y. Times (Mar.
20, 2020), https://www.nytimes.com/2020/03/20/health/coronavirus-data-logarithm-chart.html.
        26   What you should know about COVID-19, CDC (June 1, 2020),
https://www .cdc.gov/coronavirus/20l9-ncov/downloads/2019-ncov-factsheet.pdf.
        27 See id.




                                                  36
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 37 of 95




hours, and it can survive up to one day on cardboard, two days on plastic, and three days on steel. 28

There is evidence that transmission of the virus can occur before the onset of symptoms or through

infected individuals who never develop symptoms. 29

         l07.   Because COVID- I 9 is a novel virus, no vaccine exists, and no cure has been

developed. 30 Unlike the flu, there is no effective antiviral medication to prevent or treat infection. 31

        108.    The combination ofCOVID-19's highly contagious nature and the lack ofa vaccine

or effective antiviral treatment mean that the disease spreads rampantly absent substantial public

health interventions. Without such interventions, the CDC projects that 200 million people in the

United States could become infected, and 1.5 million people could die. 32

         109.   The only known effective means of controlling the virus are social distancing-

remaining physically separated from known or potentially infected individuals-and the use of

hygienic measures, including frequent hand washing. 33 For purposes of social distancing, the CDC

recommends that individuals stay at least six feet away from others and stay out of crowded

places. 34



        28 Neeltje van Doremalen et al., Aerosol and Surface Stability ofSARS-Co V-2 as Compared
with      SARS-CoV-1,        382      New       Eng.  J.   Med.       1564,    1564-67     (2020),
https://www.nejm.org/doi/fulVl 0.1056/NEJMc2004973.
        29 Declaration of Dr. Jonathan Louis Golob ("Golob Deel."), filed Apr. 21, 2020, at, 6,

attached as Exhibit I to Plaintiffs' Memorandum in Support of Emergency Motion for Temporary
Restraining Order and Preliminary Injunction (Dkt. No. 3-1); Wycliffe E. Wei et al.,
Presymptomatic Transmission of SARS-CoV-2 - Singapore, January 23 - March 16, 2020, 69
MMWR.            Morbidity         &      Mortality      Wkly       Rep.,     411-15       (2020),
https://www .cdc.gov/mmwr/volumes/69/wr/mm69 l 4e l .htm.
        30 Declaration of Dr. Marc Stern ("Stern Deel."), filed Apr. 21, 2020, at , 5, attached as
Exhibit 2 to Plaintiffs' Memorandum in Support of Emergency Motion for Temporary Restraining
Order and Preliminary Injunction (Dkt. No. 3-2).
        31 Golob Deel. at, IO.
        32 See id. at , 11.
        33 See id. at , 10-11 ; Stern Deel. at , 1.
        34 Coronavirus Disease 2019 (COVID-19): Social Distancing, CDC, https://www.cdc.gov/
coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html (last updated July 6, 2020).


                                                   37
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 38 of 95




        110.    The virus also spreads more quickly in poorly ventilated spaces. An infected person

who speaks for five minutes in a poorly ventilated area can produce as many infection droplets of

the virus as one infectious cough. 35 That effect is magnified when multiple people share a space,

which "build[ s] up" the concentration of infectious droplets in the air. 36

        111.    The time period between when an individual becomes infected and the time that the

individual exhibits symptoms varies from person to person. 37 The typical period is five days, but

it can be as short as two days, and some people will never develop symptoms while still potentially

spreading the disease. 38 As a result, the only way to establish the lack of risk from COVID-19 is

through an aggressive testing regime. 39

        112.    People of all ages risk serious illness, injury, or death if they contract COVID-19.40

Even mild cases of COVID-19 generally involve about two weeks of fevers and dry coughs and

are more severe than the flu. 41

        113.    According to the WHO, approximately 20% of people who contract COVID-19

require treatment by a specialist, and one in six becomes seriously ill. 42 In serious cases,

individuals' lungs "become filled with inflammatory material [and] are unable to get enough



        35 See id.
        36 See id.
        37 Golob Deel. at ,r 6.
        38 See id. at ,r 6.
        39 See id.
        40 Stephanie Bialek et al., Severe Outcomes Among Patients with Coronavirus Disease

2019 (COVID-19) - United States, February 12-March 16, 2020, 69 MMWR. Morbidity &
Mortality Wkly Rep. (2020), https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm?s_ cid=
mm6912e2 w.
        41 Holly Secon & Aria Bendix, There is a wide misconception of what a 'mild' case of

COVID-19 looks like. It can be ugly and brutal., Business Insider (Apr. 16, 2020),
https://www.businessinsider.com/mild-coronavirus-cases-high-fever-dry-cough-2020-3.
        42 Graham Readfeam, What Happens to People's Lungs When They Get Coronavirus?,

The Guardian (Apr. 14, 2020), https://www.theguardian.com/world/2020/apr/15/what-happens-
to-your-lungs-with-coronavirus-covid-19.


                                                  38
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 39 of 95




oxygen to the bloodstream."43

        114.    Severe cases of COVID-19 cause acute respiratory distress syndrome ("ARDS") in

which fluid displaces air in the lungs. COVID-19 patients with ARDS "are essentially drowning

in their own blood and fluids because their lungs are so full." 44

        115.    The virus frequently causes extreme symptoms, including fever and chills that can

last for weeks, excruciating pain, debilitating fatigue, an unremitting cough, uncontrollable

diarrhea, and an inability to keep down food and water. 45 CNN Anchor Chris Cuomo contracted

COVID-19 and explained that "[i]t was like somebody was beating me like a pii'iata."46 Cuomo

shivered so much that he chipped a tooth, hallucinated, and experienced a fever in excess of 103

degrees. 47 And Cuomo's illness was not one of the more serious manifestations of the illness that

required hospitalization. Others have characterized the experience of COVID-19 as ''the most

excruciating pain I've ever felt." 48

        116.    Even among young and healthy people, a COVID-19 infection requires supportive

care, including supplemental oxygen, positive pressure ventilation, and extracorporeal mechanical




        43 See id.
        44 Lizzie Presser, A Medical Worker Describes Terrifying Lung Failure From COVID-19
-Even in His Young Patients, ProPublica (Mar. 21, 2020), https://www.propublica.org/article/a-
medical-worker-describes--terrifying-lung-failure-from-covid 19-even-in-his-young-patients.
        45 See, e.g., id.; Leah Groth, Is Diarrhea a Symptom of COVID-19? New Study Says

Digestive Issues May Be Common With Coronavirus, Health (Mar. 20, 2020),
https://www.health.com/condition/infectious-diseases/coronavirus/is-diarrhea-a-symptom-of-
covid-l 9.
        46 Quint Forgey, 'Like somebody was beating me like a pinata': Chris Cuomo describes

coronavirus       battle,   Politico   (Apr.    2,    2020),     https://www.politico.com/news/
2020/04/02/chris-cuomo-coronavirus-experience-l 6 l 057.
        47 See id.
        48 Edward Pevos, WDIV-TV anchor, Evrod Cassimy, recovered from coronavirus,

describes 'most excruciating pain I've ever felt', MLive (Apr. 6, 2020),
https://www.mlive.com/coronavirus/2020/04/wdiv-tv-anchor-evrod-cassimy-recovered-from-
coronavirus-describes-most-excruciating-pain-ive-ever-felt.html.


                                                  39
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 40 of 95




oxygenation.49

         117.    For a significant number of people, contracting COVID-19 will result in death. The

mortality rate from COVID-19 varies widely internationally but is currently 4.4% in the United

States. 50

         118.    Beyond the initial symptoms and the risk of death, COVID-19 also causes serious

long-term medical conditions. 51 It severely damages lung tissue and can cause a permanent loss of

lung capacity. 52 COVID-19 targets the heart muscle, causing inflammation of the muscle called

myocarditis. 53 Myocarditis affects both the heart muscle and electrical system leading to heart

failure that limits an individual's ability to work and exercise for the remainder of their life. 54

COVID-19 also triggers an exaggerated response of the immune system called cytokine release

syndrome, which can result in damage to various organs, including permanent kidney injury that

requires dialysis and neurological injury. 55

         119.    Although COVID-19 can cause serious symptoms for any individual, up to and

including death, its effects are much more severe for certain populations.

         120.    Among the highest risk populations, the fatality rate from COVID- 19 is




         49 Golob Deel. at, 5.
         50   Mortality Analysis, Johns Hopkins Univ. of Med., Coronavirus Res. Ctr.,
https://coronavirus.jhu.edu/data/mortality (last updated July 9, 2020).
         51 Tian-Yuan Xiong et al., Coronaviruses and the cardiovascular system: acute and long-

term implications, 41 Eur. Heart J. 1798, 1798-1800 (2020), https://academic.oup.com/eurheartj/
article/doi/10.1093/eurheartj/ehaa231/5809453.
         52 Golob Deel. at, 9.
         53 See id.
         54 See id.
         55 See id. See also Victoria Forster, Brain Damage and Hallucinations Associated With
Even Mild COVID-19 Coronavirus Infection, Forbes (July 8, 2020), https://www .forbes.com/sites/
v ictoria forster/2 02 0/0 7/08/brai n-damage-and-hal Iuc inations-assoc iated-wi th-even-mi ld-cov id-
19-coronavirus-infect ion/# 26 b89c3 b6d 91.



                                                  40
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 41 of 95




approximately 15%. 56 For high risk patients who do not die from the disease, the recovery period

is prolonged, and individuals have a "profound" "need for extensive rehabilitation." 57

        121.    Individuals older than 50 are more vulnerable to COVID-19, and those over 70 face

a particularly serious risk of death from the disease. 58

        122.    Various medical conditions also increase the risk of serious consequences from

COVID-19 for individuals of any age. These conditions include lung disease, heart disease,

diabetes, being immunocompromised (from cancer, HIV, autoimmune disease, etc.), blood

disorders (including sickle cell disease), chronic liver or kidney disease, inherited metabolic

disorders, stroke, developmental delay, or pregnancy. 59

        123.    Black individuals have faced significantly increased risks of both infection and

death from COVID-19 in Arkansas, making up less than 16% of the population but accounting for

24% of confirmed cases and 25% of deaths. 60 This is consistent with the severe racial disparities

with respect to the pandemic nationally. Black Americans have 65.8 COVID-related deaths per

100,000, compared to 28.5 deaths per 100,000 among white Americans. 61 The overall mortality

rate for Black Americans is about 2.3 times as high as the rate for their white counterparts.62

COVID-19 has a disproportionately harmful effect on Black people because they are more likely

to have pre-existing conditions that exacerbate the symptoms of the disease due to environmental




        56Id. at ,r 4.
        51Id.
       58 See Stem Deel. at ,r 4; Golob Deel. at ,r 3.
       59 Golob Deel. at ,r 3.
       60 Arkansas COVID-19 Update, supra note 1.
       61 The Color ofCoronavirus: COVID-I9 Deaths by Race and Ethnicity in the US., APM

Research Lab (July 8, 2020), https://www.apmresearchlab.org/covid/deaths-by-race.
       62 Id.



                                                  41
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 42 of 95




and economic factors and because of inequalities in the health care system. 63

II.    Conditions in DOC Facilities Create Serious Risk of COVID-19-Related Infection,
       Disease, and Death.

        124.   On March 27 and April 15, 2020, Arkansas Secretary of the Department of Health

Nathaniel Smith acknowledged that there is a high risk of COVID-19 in the correctional facility.

At Governor Hutchinson's COVID-19 press briefing on April 2, 2020, Secretary Wendy Kelley

commented that "once it gets in, it will be disastrous.''64

        125.   Indeed, correctional facilities are epicenters for infectious diseases, like COVID-

19, because of they have higher levels of risk factors for infection; conditions that "unavoidab[ly]

entail close contact in often overcrowded, poorly ventilated, and unsanitary facilities; and ... poor

access to healthcare services relative to that available in community settings.''65

        126.   Prisons are congregate environments (i.e., places where people live and sleep in

close proximity).66 In such environments, infectious diseases that are transmitted via the air or

touch are more likely to spread, and therefore present an increased danger for the spread of




        63  Jan Wolfe, African Americans more likely to die from coronavirus, early data shows,
Reuters (Apr. 6, 2020), https://www.reuters.com/article/us-health-coronavirus-usa-race/african-
americans-more-likely-to-die-from-coronavirus-illness-early-data-shows-idUSKBN2102B6;
Colleen Walsh, COVID-19 targets communities of color, Harv. Gazette (Apr. 14, 2020),
https://news.harvard.edu/gazette/story/2020/04/health-care-disparities-in-the-age-of-
coronavirus/.
         64 Gov. Asa Hutchinson, Live: Governor Hutchinson Provides COVID-19 Update to
Media, YouTube at 25:47 (Apr. 2, 2020), https://www.youtube.com/watch?v=xmZQ7MOJ9FQ;
John Moritz, Federal prison has positive virus tests, Ark. Democrat-Gazette, (Apr. 4, 2020) at
https://www.arkansasonline.com/news/2020/apr/04/federal-prison-has-positive-virus-tests/.
         65 Stuart A. Kinner et al., Comment, Prisons and custodial settings are part of a

comprehensive response to COVID-19, 5 Lancet Pub. Health el88, e188 (2020),
https://www.thelancet.com/action/showPdf?pii=S2468-2667%2820%2930058-X;               see  also
Bethany Young & Katie Robertson, How Should Prisons and Jails Prepare for COVID-19?, Urb.
Instit.:Urb. Wire (Mar. 20, 2020), https://www.urban.org/urban-wire/how-should-prisons-and-
jails-prepare-covid-19.
         66 Stern Deel. at, 9.



                                                  42
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 43 of 95




COVID-19 if and when it is introduced into the facility. 67

        127.   COVID-19 has been especially dangerous in areas of close confinement, such as

cruise ships and assisted living facilities. In early March 2020, the highest known person-to-person

transmission rates for the virus were in a nursing home in Kirkland, Washington and on cruise

ships in Japan and off the coast of Califomia. 68 More recently, the highest recorded transmission

rates have been in Rikers Island, a jail facility in New York City, with a rate of transmission that

is over seven times higher than the city overall.69

        128.   Similarly, on March 30, 2020, the captain of the aircraft carrier USS Theodore

Roosevelt, Captain Brett Crozier, raised alarms about the spread of COVID-19 infection among

the thousands of sailors on board. 70 In his letter to Navy officials, Captain Crozer noted that the

"environment most conducive to spread of the disease is the environment the crew of the

[Theodore Roosevelt] is in right now," including:

               a. "Large amounts of Sailors in a confined space";

               b. "Open, shared berthing";

               c. "Shared restroom facilities"';

               d. "Confined, shared workspaces ... ";

               e. "Shared messing for large numbers"; and

               f.   "Meals cooked/ food provided by exposed personnel ...." 71



       61  Id.
        68 Golob Deel. at ,r 12.
        69 Id.
        70 Matthias Gafni & Joe Garofoli, Exclusive: Captain of aircraft carrier with growing

coronavirus outbreak pleads for help from Navy, S.F. Chron. (Mar. 31, 2020),
https://www .sfchronicle.com/bayarea/article/Exclusive-Captain-of-aircraft-carrier-with-
15167883 .php.
        71 Id., Letter from Capt. Brett E. Crozier, U.S. Navy, to U.S. Dep't of the Navy, Subj:

Request for Assistance in Response to COVID-19 Pandemic 2 (Mar. 30, 2020).


                                                 43
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 44 of 95




        129.    In order to "[p]revent unnecessary deaths, reduce the number of Sailors that

contract COVID-19 and eliminate future virus spread," Capt. Crozier agreed that "[e]very Sailor

must be guaranteed virus-free and the ship environment must be disinfected. One infected Sailor

introduced to the ship will spread the virus." 72 Capt. Crozier further asserted that "[d]ecisive action

is required .... Sailors do not need to die." 73

        130.    As of April 17, 2020, 660 crew members (13%) tested positive for the virus, 74 with

one casualty---41-year-old Aviation Ordnanceman Chief Petty Officer Charles Robert Thacker Jr.,

who is from Fort Smith, Arkansas. 75

        131.    Because people incarcerated in DOC facilities are housed in close quarters, unable

to maintain a six-foot distance from others, and share or touch objects used by others, the risks of

contracting COVID-19 are greatly, if not exponentially, increased, as is already evidenced by the

spread ofCOVID-19 in other congregate environments. 76 Indeed, despite the significant resources

and discipline of the U.S. military, over 600 sailors have become infected and one sailor has died

from widespread infection in a single aircraft carrier.

        132.    The risk of COVID-19 spreading throughout DOC facilities is exceptionally high,

in part because of the presence of outsiders and staff, who may be asymptomatic or presenting

COVID-19 symptoms in these facilities. 77 Dr. Robert Redfield, Director of the CDC, has warned




        72Id at 3.
        73Id. at 3-4.
       74 Matthew Impelli, 660 Crew Members on USS Theodore Roosevelt Test Positive for

Coronavirus, Newsweek (Apr. 17, 2020), https://www.newsweek.com/660-crew-members-uss-
theodore-roosevelt-test-positive-coronavirus-1498612.
       75 Sam LaGrone, Navy Identifies Carrier Roosevelt Sailor Who Died.from COVID-19, U.S.
Naval lnstit. News (Apr. 16, 2020), https://news.usni.org/2020/04/16/navy-identifies-carrier-
roosevelt-sailor-who-died-from-covid-19.
       76 Stem Deel. at ,r 9; see also Watts & Erdman, supra note 9.
       77 Stem Deel. at ,r 9.



                                                   44
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 45 of 95




that as many as 25% of individuals infected with COVID-19 may not show symptoms. 78 In fact,

of the 600 confirmed infections in Cummins Unit, most are asymptomatic. 79 Thus, screening

outsiders, including staff and visitors, for symptoms of COVID-19, will not necessarily prevent

the introduction of COVID-19 from the outside because the virus can spread before people show

symptoms.

       133.    Along with facing greater risk ofinfection, incarcerated people in Arkansas are also

more likely to have underlying medical conditions that render them especially vulnerable to severe

illness and even death from COVID-19. Health profiles of incarcerated people show that they are

                                                                                     °
significantly sicker and more vulnerable to COVID-19 than the general population. 8 For example,

incarcerated people are more likely to have medical conditions such as asthma, tuberculosis,

hypertension, diabetes, and heart disease, as compared to the general population. 81 The Department

of Justice has found that "[b]oth prisoners and jail inmates were more likely than the general

population to report ever having a chronic condition or infectious disease. " 82 "[H]alf of state and

federal prisoners and local jail inmates reported ever having a chronic condition," such as "cancer,

high blood pressure, stroke-related problems, diabetes, heart-related problems, kidney-related

problems, arthritis, asthma, and cirrhosis of the liver," and "[t]wenty-one percent of prisoners



       78  Apoorva Mandavilli, Infected but Feeling Fine: The Unwitting Coronavirus Spreaders,
N.Y. Times (Mar. 30, 2020), https://www.nytimes.com/2020/03/31/health/coronavirus-
asymptomatic-transmission.html.
        79 Meghan Rhoos, One Arkansas Prison Makes Up Almost a Third ofState's Coronavirus

Cases, Newsweek (Apr. 20, 2020), https://www.newsweek.com/one-arkansas-prison-makes-
almost-third-states-coronavirus-cases-1499045.
        80 Peter Wagner & Emily Widra, No need to wait/or pandemics: The public health case

for     criminal justice      reform,    Prison     Pol'y    Initiative  (Mar.    6,    2020),
https://www.prisonpolicy.org/blog/2020/03/06/pandemic/.
        s1 Id.
        82 Laura M. Maruschak et al., Bureau of Justice Stats, Medical Problems of State and

Federal Prisons and Jail Inmates, 2011-12, U.S. Dep't of Justice, l (2016),
https://www.bjs.gov/content/pub/pdf/mpsfpji 1112.pdf.


                                                 45
       Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 46 of 95




... reported ever having an infectious disease," "including tuberculosis, hepatitis B and C, and

other sexually transmitted diseases (STDs)." 83 Also, the prevalence of tuberculosis is 12 times

higher in state and federal prisons compared to overall U.S. population. 84

                                                          Prevalence of health condition by population
                                                                 State          Federal         United
         Health condition                             Jails     prisons         prisons         States
  Ever tested positive for
                                    2.5%                                               6.0%                                  0.5%
  Tuberculosis
  Asthma                           20.1%                                              14.9%                                 10.2%
  Cigarette smoking                  n/a                                64.7%                     45.2%                     21.2%
  HIV positive                      1.3%                                               1.3%                                 0.4%
  High blood pressure/hypertension 30.2%                                              26.3%                                 18.1%
  Diabetes/high blood sugar        7.2%                                               9.0%                                  6.5%
  Heart-related problems           10.4%                                              9.8%                                  2.9%
  Pregnancy                         5.0%                                 4.0%                      3.0%                     3.9%
  Health co11ditio11s that 111ake respiratory diseases like CO\ "ID-10 more dangerous are fa,· 111ore co,11111011 111 the incarcerated
  populatio11 than in the general l".S. population. Pregmmcy data co111eJi·o111 our report .
                                 . the CDC's                                       . and data_ti-0111 the                  . Cigarette
  s111oki11g data are_ti·o111 a :2016 study.                                                     . and all otlre,· data are_ti·o111 the :2015
  B.JS repo1·t.                                                                           . 11'11iclr does not o_(fer separate data for
  the federal and state prison pop11/at1011s. Cigarette smoking                                    oft/re lrighe,·fatality rate i11 China
  a111011g 111e11. ll'lro are fa,· more likely to s111oke tlra11 IL'Ollle11.

  Source: Prison Policy Initiative, https://www.prisonpolicy.org/blog/2020/03/06/pandemic

          134.      As with tuberculosis, the hazardous combination of overcrowding and poor

ventilation, along with incarcerated people living in close quarters and without available means to

ensure preventative hygiene practices, causes correctional facilities to become known breeding

grounds for highly infectious respiratory illnesses like COVID-19.

          135.      "Chronic health conditions, such as diabetes, hypertension, and asthma, ... [are a]

growing proportion of correctional health care needs" due to ''two trends: the aging prison

population and the nation's general obesity epidemic. About 40% of all inmates are estimated to

have at least one chronic health condition. With a few exceptions, nearly all chronic health




         83 Id.
         84 Id.



                                                                   46
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 47 of 95




conditions are more prevalent among inmates than in the general population."85

       136.       The Department of Justice has reported that 74% of incarcerated people are

overweight, obese, or morbidly obese. 86 Problems with obesity within the prison population are

especially troubling in this pandemic because obesity may be an important predictor of severe

COVID-19-related illness, especially among younger people. 87 This is because people with obesity

may already have a compromised respiratory system, and "[a]bdominal obesity, [which is] more

prominent in men, can cause compression of the diaphragm, lungs and chest capacity."88

       137.       In addition, a growing elderly prison population is especially at risk of serious

COVID-19 disease or death. In fact, the "percentage of people in state prisons who are 55 and

older more than tripled between 2000 and 2016," and, "[f]or the first time, older adults make up a

larger share of the state prison population than people from 18 to 24."89

       138.       Because individuals in jails and prisons are considered physiologically comparable

to individuals in the community several years older, many state departments of corrections and the

Federal Bureau of Prisons define "elderly" or "older" variously between 50 and 60 years of age. 90

Accordingly, people over the age of 50 in correctional settings are considered vulnerable to the




       85 Alexandria Macmadu & Josiah D. Rich, Correctional Health Is Community Health, 13
Issues in Sci. & Tech., Vol. XXXII, No. 1 (2015), https://issues.org/correctional-health-is-
community-health/.
       86 U.S. Dep't of Justice, Bureau of Justice Stats., Medical Problems of State and Federal

Prisons and Jail Inmates, 2011-12 p. 1 (2016), https://www.bjs.gov/content/pub/pdf/
mpsfpjil 112.pdf.
       87 Roni Caryn Rabin, Obesity Linked to Severe Coronavirus Disease, Especially for

Younger Patients, N.Y. Times (Apr. 16, 2020), https://www.nytimes.com/2020/04/16/health/
coronavirus-obesity-higher-risk.html.
       88   Id.
       89  Weihua Li and Nicole Lewis, This Chart Shows Why The Prison Population Is So
Vulnerable to COVID-19, Marshall Project (Mar. 19, 2020), https://www.themarshallproject.org/
2020/03/ l 9/this-chart-shows-why-the-prison-population-is-so-vulnerable-to-covid- l 9.
       90 Stern Deel. at, 9.



                                                  47
       Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 48 of 95




COVID-19 virus. 91

III.    The Spread of Covid-19 In DOC Facilities Jeopardizes the Public Health of
        Surrounding Communities, Especially Black Communities.

        139.       Prisons are not fully closed environments. When the COVID-19 virus is introduced

to a prison, all persons within the facility-whether they are staff or a incarcerated people-are at

heightened risk of contracting the virus and, in turn, spreading the virus to others with whom they

live or come into contact with in their own homes and neighborhoods. 92 The harm caused by a

COVID-19 outbreak in a correctional facility, therefore, is not confined to those who are

incarcerated or work in that facility. Instead, this harm poses a serious health risk to the

surrounding community. 93

        140.       For example, scarce community health resources like emergency departments,

hospital beds, and ventilators inevitably become more scarce when there is a COVID-19 outbreak

in a detention facility, because incarcerated people are more likely to have underlying medical

conditions that carry a significantly increased risk of severe complications from COVID-19. 94

        141.       A COVID-19 outbreak exceeds the capacity of the local health infrastructure

because treatment for serious cases requires significant medical intervention, including ventilator

assistance and intensive care support. 95 If the need for ICU beds and life-saving medical equipment

exceeds supply, the death rate increases for the entire population of Arkansas. Indeed, at least one

major hospital has almost reached capacity in its intensive care unit. 96



        91   Id.
        92 Peter Wagner & Emily Widra, No need to wait for pandemics: The public health case
for     criminal      justice    reform,  Prison    Pol'y  Initiative  (Mar.    6,    2020),
https://www.prisonpolicy.org/blog/2020/03/06/pandemic/.
        93 Stern Deel. at ,r 11.
        94 Stern Deel. at ,r 9.
        95 See id. at ,r 8.
        96 'We are on the edge', KA TV, supra note 12.



                                                  48
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 49 of 95




        142.    The distribution of correctional facilities also poses a substantial risk that a

COVID-19 outbreak in DOC facilities will create a dangerous shortage ofICU beds in surrounding

areas. Of the 20 DOC facilities, nine are located in counties with no ICU beds in surrounding

communities. 97 Six more are located in Jefferson County, which has only 34 ICU beds. 98 All three

of the facilities with the largest detention capacities-Cummins Unit, East Arkansas Regional

Unit, and Varner Unit-are in counties with no ICU beds. 99

        143.    The geographic distribution of DOC facilities greatly increases the risk additional

or exacerbated COVID-19 outbreaks in communities surrounding those facilities, which would

disproportionately impact Arkansas's Black residents.

        144.    The DOC runs 20 detention facilities across the State. 100 These facilities are not

evenly distributed across Arkansas. Instead, they are concentrated in the southeastern part of the

State, near Pine Bluff. 101

        145.    Black people make up 15.7% of the Arkansas population. 102 Yet eight of the 20

DOC facilities are located in counties where Black individuals comprise a majority of residents. 103

In total, 16 of the 20 DOC detention facilities are located in counties that have a higher percentage



        97  These facilities are Cummins Unit, Delta Regional Unit, East Arkansas Regional Unit,
Grimes Unit, McPherson Unit, North Central Unit, Texarkana Regional Corrections Center,
Varner and Varner Supermax Unit, Wrightsville Unit. See Facilities, DOC, ,
https://adc.arkansas.gov/facilities (last visited July 9, 2020) (listing facilities and locations);
Ninette Sosa, A Closer Look: Arkansas and ICU Beds by County, KNWA Fox (Mar. 27, 2020),
https://www.nwahomepage.com/lifestyle/health/coronavirus/a-closer-look-arkansas-and-icu-
beds-per-county/ (listing ICU beds by county).
        98 See id.
        99 See id.
         100 Facilities, DOC, supra note 97.
         101 See id.
         102 Quick Facts: Arkansas, U.S. Census Bureau, supra note 14.
         103 See Facilities, DOC, supra note 97 (listing facilities and locations); Quick Facts, U.S.
Census Bureau, supra note 14 (providing search tool for demographic data for all Arkansas
counties).


                                                 49
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 50 of 95




of Black people than the State-usually by a significant margin. 104

         146.      If COVID-19 spreads throughout DOC's facilities, Black Arkansans will

disproportionately suffer consequences from that spread, as compared to their percentage of the

Arkansas state population.

IV.     Defendants Have Failed to Adopt and Implement Adequate Policies and Procedures
        to Prevent and Mitigate the Spread of COVID-19.

         147.      On March 11, 2020, Defendant Kelley issued a memorandum outlining DOC's

protocols to reduce the risk and combat the spread of COVID-19 within DOC facilities. This

memorandum only encouraged regular hand washing, covering coughs and sneezes, avoiding

handshakes, continuing cleaning (instead of intensifying it), and telling staff members to stay at

home if ill. 105

         148.      On March 23, 2020, the CDC published its guidance for correctional facilities. 106

The purpose of the CDC Guidance is, in part, to help correctional facilities ensure the protection

of the health and safety of incarcerated people. DOC leadership, including Defendant Kelly, were

made aware of the CDC guidance on March 23, 2020. Defendant ADC Director, Dexter Payne,

has stated that "in order to save lives and halt the spread of the virus we must be obedient to the

recommendations of the Centers for Disease Control (CDC) and the Arkansas Department of

Health (ADH)." 107

         149.      On March 27, 2020, ADH issued its Guidance for State Correctional Facilities and



        104  See id.
        105  Memorandum from Wendy Kelley, Sec. of Corrs., DOC, to DOC (Mar. 11, 2020),
https://ssl-adc.ark.org/images/uploads/Coronavirus_Notice_for_ Web_-_ 3-11-2020.pdf.
         106 The CDC is a federal agency and the leading national public health institute of the

United States. It is charged with protecting public health and safety through the control and
prevention of disease; See CDC Guidance, CDC, supra note 11
         107 Email from Dexter Paine to Dona Gordon & Charles Allen (Apr. 8, 2020), filed on May

5, 2020, attached as Exhibit 18 to Defendants Exhibit List, (Dkt. No. 49-18).


                                                   50
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 51 of 95




Local Detention Facilities, which noted that correctional facilities and detention centers "pose a

high risk for transmission of COVID-19." ADH issued subs~quent guidance, including the ADH

Guidance for Reducing Spread on COVID-19 in Correctional Facilities, issued on April 13, 2020,

and April 15, 2020.

       150.       Defendants and IX>C officials have consulted with and/or relied on this guidance,

as well as other communications from ADH officials, to develop and/or implement policies and

practices related to the preparation for, and response to, the COVID-19 pandemic in IX>C

facilities, including without limitation COVID-19 prevention, testing, quarantining, and/or

medical treatment. According to DOC officials, including some of the named Defendants, ADH

and/or Wellpath determine which incarcerated person gets tested for COVID-19, receives medical

treatment for related illnesses, is quarantined, and/or is released from quarantine. Moreover, IX>C

officials have stated that ADH determines whether infected, but asymptomatic DOC staff, should

report to work.

       151.       People incarcerated in DOC facilities are purportedly eligible for COVID-19 tests

if they present symptoms of infection. Defendant Nathaniel Smith has stated that the "only way to

know whether someone has symptoms or not is to ask them. By definition, symptoms are

something people report." 108 However, Defendant Smith does not consider incarcerated people to

always be reliable sources about their symptoms. 109

       152.       Governor Hutchinson repeatedly denied requests to reduce prison populations in




       108   Anna Stitt, COVID-19 Inside Arkansas Prisons: Virus Spreads Through Inmate
Populations      and      Staff,  FM      89.1     KUAR        NPR      (June     8,     2020),
https://www.ualrpublicradio.org/post/covid-19-inside-arkansas-prisons-virus-spreads-through-
inmate-populations-and-staff.
        109 Id.



                                                 51
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 52 of 95




Arkansas despite expert recommendations for such reductions. 110 On April 19, 2020, the Governor

finally announced that he had asked for a review for potential release only of "non-violent" and

"non-sex-offenders," and only those due for release within six months of his request. 111 The

Governor noted that this review was "important ... [because] we want to have sufficient space

available so that we can have the inmates that test positive isolated."   112   Ultimately, only 907

people were approved for early release. 113

       153.    This minimal number of releases did not achieve what the Governor acknowledged

was important to prevent the spread ofCOVID-19 in DOC facilities-namely, to provide sufficient

space for quarantining people who test positive, as well as to facilitate the practice of social



       110   See e.g., Letter Holly Dickson, Interim Exec. Dir. & Legal Dir., ACLU, to Hon. Asa
Hutchinson, Gov. of the State of Ark. et al, Re: COVID-19 and the Criminal Justice System (Mar.
18, 2020), https://www.acluarkansas.org/sites/default/files/field_ documents/aclu_ar_letter_to_sta
te_and_local_officials_2020-3-18.pdf (noting that health experts recommended reducing prison
populations); see also John Moritz, Arkansas Governor: Not considering prison releases over
coronavirus          concerns,       Ark.      Democrat-Gazette        (Mar.         19,     2020),
https://www.arkansasonline.com/news/2020/mar/19/arkansas-governor-not-considering-prison-
releases-/ (reporting that the Governor was not considering early release after the Mar. 18 ACLU
Letter); Paige Cushman et al., 44 inmates at Arkansas prison test positive for COVID-19, KA TV
(Apr. 13, 2020), https://katv .com/news/local/43-inmates-in-one-arkansas-prison-barrack-test-
positive-for-covid-19 (reporting that Reps. Jamie Scott and Vivian Flowers urged a reduction in
prison population and quoting the Governor as stating he had no plans to review any incarcerated
people for early release); Gov. Asa Hutchinson, Governor Hutchinson Provides COVID-19
Update (Apr. 17, 2020), at 44:04, https://www.youtube.com/watch?v=LcyyCs8y_aQ (denying
requests from legislators like Rep. Scott to review incarcerated people for compassionate release).
         111 Gov. Asa Hutchinson, Governor Hutchinson Provides COVID-19 Update, YouTube

(Apr. 19, 2020), at 13:10-13:18, https://www.youtube.com/watch?v=YVYS2NQF1j1; Scott
Carroll, Arkansas suspends parole requirement, makes 1,244 inmates eligible for early release,
KA TV (Apr. 24, 2020), https://katv .com/news/local/arkansas-suspends-parole-rule-makes-1244-
inmates-eligib le-for-early-release.
         112 Gov. Asa Hutchinson, Governor Hutchinson Provides COVID-19 Update, YouTube

(Apr. 19, 2020), at 13:10-13:18, https://www.youtube.com/watch?v=YVYS2NQF1jl; Scott
Carroll, Arkansas suspends parole requirement, makes 1,244 inmates eligible for early release,
KATV (Apr. 24, 2020), https://katv .com/news/local/arkansas-suspends-parole-rule-makes-1244-
inmates-eligib le-for-early-release.
         113    DOC,       Modified    EPA      Update,    (Updated      June     1,     2020)   at
https://adc.arkansas.gov/modified-epa-update.


                                                52
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 53 of 95




distancing. In fact, from March through the end of May 2020, populations at some DOC

facilities-such as Grimes, North Central, and Tucker Units-actually increased. 114 Many prisons,

including Cummins, East Arkansas, and Varner, remained near or over capacity as of the end of

May, 2020. 115 The Governor has continued to refuse to act to protect those incarcerated who have

health conditions making them more vulnerable to complications from COVID-19, including those

with health conditions so debilitating that they almost certainly pose no risk to public safety.

        154.    As the contract medical provider for DOC facilities, Defendant Wellpath-

independently and/or under the direction of any of the other Defendants-failed to provide

adequate testing and/or medical services to incarcerated people who are suspected or confirmed to

have contracted the COVID-19 virus in a manner that is reasonably necessary to prevent the spread

of COVID-19 and to properly treat all infected individuals incarcerated in DOC facilities.

        155.     Incarcerated people who presented symptoms of COVID-19 infection, or who were

exposed to infected individuals, have been denied testing. Many are required to put in sick calls,

which may take days if not more to receive medical assistance-if any medical assistance is

provided at all. Moreover, many of those incarcerated people with confirmed infections who

become seriously ill are left unattended without appropriate medical treatment and suffer greatly

as a result. On information and belief, incarcerated people have died from COVID-19 due to the




       114     Compare Dexter Payne, Dir., AOC, Board Report: April 2020 at               12,
https://adc.arkansas.gov/images/uploads/Division_of_Correction_Directors_Board_Report_April
2020-FINAL.pdf, with Dexter Payne, Dir., AOC, Board Report: June 2020 at 12,
https://adc.arkansas.gov/images/uploads/Division_of_Correction_Directors_Board_Report_June
2020-FINAL.pdf.
         115 See Dexter Payne& Wendy Kelley, Ark. Div. of Co"ection Annual Fiscal Report,
(2019) at 45-52 https://adc.arkansas.gov/images/uploads/Division_of_Correction_FYI 9_ Annual
_Report_BOC_Approval-5272020.pdf; Dexter Payne, Dir., ADC, Board Report: June 2020 at 12,
https://adc.arkansas.gov/images/uploads/Division_of_Correction_Directors_Board_Report_June
2020-FINAL.pdf.


                                                 53
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 54 of 95




lack of adequate medical care and attention and future deaths may also occur.

       156.    Defendants' failures with respect to their preparation for and/or response to

COVID-19 have placed incarcerated people in DOC facilities at a significant and unnecessarily

heightened risk of infection, severe illness, and/or death despite widespread awareness of the

highly contagious nature of COVID-19 and the severe consequences of infection, especially

among older people and people with underlying health and medical conditions.

       157.    Defendants' failures to adopt and implement adequate policies and procedures to

prevent and mitigate the spread ofCOVID-19-as well as to sufficiently supervise and train DOC

staff to ensure the effectiveness of mitigation measures-fall into eight broad categories, which

are discussed below.

       158.   First, Defendants failed to adequately plan to prevent or mitigate the spread of

COVID-19 in DOC facilities. Importantly, for instance, the CDC Guidance recommends that

correctional facilities should develop contingency plans for reduced workforces due to staff

absences.

       159.    As a result of Defendants' failure to adequately plan for staff shortages, DOC

facilities are experiencing unmitigated staffing shortages amid the COVID-19pandemic. 116 These

shortages place Named Plaintiffs and the putative class members at great risk. For example, some

Ouachita River Unit staff are not being screened for COVID-19 symptoms, because the facility is

desperate for staff due to staffing shortages amid the COVID-19 pandemic. Notably, this failure

to screen staff is also in contravention of CDC Guidance. Staff shortages are further exacerbated




       116 NinetteSosa, A CLOSER LOOK: COVID-19 continues to impact Arkansas state prisons
& staff, KNW A (June 30, 2020) https://www.nwahomepage.com/lifestyle/health/coronavirus/a-
closer-look-covid-19-continues-to-impact-state-prisons-staff/.


                                               54
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 55 of 95




by the need for corrections staff to conduct tasks, such as preparation of meals, that are normally

handled by incarcerated people who are unavailable due to COVID-19 infection and/or illness.

        160.   The CDC Guidance calls for the provision of PPE and contingency planning for

shortages of PPE. Some Named Plaintiffs have yet to receive a mask or have received only one.

When only one mask is provided, any attempt to clean the mask requires incarcerated people being

without the mask for an unsafe period. After a mask is handwashed, it cannot be worn while it is

drying. Also, an incarcerated person who sends their mask to the laundry goes without the mask

until it is returned to them, and even then, they risk their mask being damaged by the laundry

machines.

        161.   Second, Defendants have failed to implement the training and educational

interventions necessary to prevent the spread of COVID-19 in correctional facilities. The CDC

Guidance states that correctional staff and incarcerated people should be trained on donning,

doffing, and disposing of PPE. However, the guidance provided by ADH makes no mention of

any training. Plaintiffs and the putative class members have not been instructed on how to properly

don, doff, or dispose of PPE. And incarcerated people are instructed by DOC staff to use masks

outside their barracks, but not inside the barracks.

        162.   Whereas the CDC Guidance recommends that correctional facilities post signage

informing staff and incarcerated people how to report COVID-19 symptoms and telling staff to

stay at home when sick, Defendants do not require any such signage. Some units have utilized

signage, but it is not consistently displayed throughout or across units. Many barracks do not have

any signage at all. Many Named Plaintiffs and putative class members are therefore being deprived

of needed information and reminders regarding how they can seek help if they become

symptomatic.




                                                 55
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 56 of 95




        163.    Moreover, despite knowledge of widespread problems with corrections staff

properly following PPE protocol, Defendants have not properly and sufficiently supervised and/or

trained staff to ensure satisfactory compliance with DOC policies and procedures. Many DOC staff

members wear their face masks below their nose-if they wear them at all. The few staff members

who wear protective gloves do not change them regularly, in contravention of the CDC Guidance

for the use of PPE. The failure of DOC staff to properly use masks and other PPE has continued

despite Defendants' knowledge of this widespread problem, both prior to and after the filing of

this lawsuit.

        164.    Third, Defendants have not implemented the heightened hygienic, cleaning, and

disinfecting practices called for by the CDC Guidance. Named Plaintiffs also do not have access

to the cleaning supplies necessary to sanitize themselves, their personal items, or their living areas.

Indeed, DOC rules continue to restrict access to such crucial cleaning supplies, even in the midst

of the COVID-19 pandemic.

        165.    Defendants' failures are also reflected in the unsanitary conditions of DOC

facilities. DOC has not intensified cleaning and disinfecting its facilities amid the pandemic. For

example, Mr. Brown has never observed intensified cleaning and disinfecting at EARU throughout

the pandemic. And besides a two-week period in May, Mr. Czametzki likewise has not witnessed

intensified cleaning and disinfecting at Tucker Unit. At CACCC, Mr. Elrod and Mr. Sims clean

their bathrooms and living areas twice each day, but they are not provided any chemicals that are

effective against COVID-19. Bleach may be used by a cleaning team only once per day and only

in showers and sinks. Mr. Elrod has not witnessed regular cleaning of frequently touched surfaces

such as doorknobs.




                                                  56
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 57 of 95




        166.   In addition, DOC has not followed the CDC's recommendation that staff clean

shared surfaces several times a day. Even though Mr. Serrato shares a barracks with over 40

people, frequently touched surfaces in his barracks are not disinfected several times a day as

recommended by the CDC.

        167.   These unsanitary conditions and inadequate levels of cleaning and disinfecting,

which are in contravention of the CDC Guidance, place Named Plaintiffs and the putative class

members at an inexcusably higher risk of contracting COVID-19. Defendants have been aware of

the deficiencies in the cleaning and disinfecting of DOC facilities, as evidenced in sanitation logs

and other forms of documentation and communication, but have not taken sufficient steps to

remedy the ongoing problems throughout DOC through appropriate follow-up, supervision, and/or

training.

        168.   Fourth, Defendants have failed to adequately implement measures to reduce

crowding, minimize interpersonal contact, and encourage social distancing. The CDC Guidance

makes clear that "although social distancing is challenging to practice in correctional and detention

environments, it is a cornerstone ofreducing transmission of respiratory diseases such as COVID-

19." Yet, despite purporting to rely on the CDC Guidance, Defendants have taken insufficient and

inadequate steps to facilitate social distancing. The minimal measures Defendants have taken, such

as proposing alternating beds head-to-toe and staggered meals, have not been properly

implemented or enforced, and despite widespread knowledge of these deficiencies, Defendants

have failed to follow up with appropriate supervision and training.




                                                 57
       Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 58 of 95




        169.   The DOC has not heeded the CDC's caution against unnecessarily transferring

incarcerated people from one facility to another. 117 As was the case before the COVID-19

pandemic, dozens of incarcerated people are currently being transported from Ouachita River

Correctional Unit to other DOC facilities daily. Similarly, the transfer of incarcerated people into

Varner Unit from other DOC facilities has continued unabated amid the pandemic. Incarcerated

people are also moved within DOC facilities without appropriate assurance of isolation and

quarantining for those individuals exposed to-or infected with--COVID-19.

        170.   Dozens of incarcerated people are currently engaging in recreational activities and

having meals together in the same place, at the same time. Also, people incarcerated in DOC

facilities sit within two feet of each other while dining; this is in contravention of the CDC's

recommendation of six feet of social distancing. Mr. Sims and Mr. Elrod report interacting with

people from all the wings at CACCC, including sitting close together in the gym for hours each

day.

        171.   Named Plaintiffs and the putative class members are similarly unable to social

distance in their barracks, where they sleep. Mr. Otwell is housed in a barracks in which the beds

are located within 2.5 feet of each other. Mr. Serrato's bed is similarly situated within 2.5 feet of

the beds of men around him. Although the men in Mr. Owens' barracks were told to alternate their




        117Cf Timothy Williams and Rebecca Griesbach, San Quentin Prison Was Free of the
Virus. One Decision Fueled an Outbreak., N.Y. Times, (June 30, 2020), https://www.nytimes.
com/2020/06/30/us/san-quentin-prison-coronavirus.html, ("The transfer of inmates-an effort
intended to slow the virus, which instead apparently created a new outbreak-has been denounced
by health officials, a federal judge and a growing number of state lawmakers as a public health
failure. How San Quentin went from being a prison that had held off the virus for months to a
place inundated with sick inmates represents a cautionary tale for the nation's prison system amid
the pandemic.")



                                                58
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 59 of 95




beds head-to-toe, DOC staff have not enforced this rule, and so few actually have changed their

sleeping placement.

       172.    This inability to social distance, together with a failure to adequately implement

measures to reduce overcrowding, places Named Plaintiffs and the putative class members at a

heightened risk of contracting COVID-19.

       173.    Fifth, Defendants do not adequately address suspected cases of COVID-19. If an

incarcerated person exhibits symptoms of COVID-19, the CDC Guidance calls for them to be

immediately given a face mask, placed in isolation, provided a medical evaluation and treatment,

and evaluated for possible testing. In contrast, Defendants are not medically evaluating or treating

all symptomatic people in DOC facilities and/or do not evaluate them for testing, nor are they

appropriately supervising and/or training DOC staff to ensure that suspected cases of COVID-19

are properly addressed.

       174.    Named Plaintiffs have firsthand experience with Defendants' inadequate treatment

ofincarcerated people exhibiting symptoms of COVID-19. For example, Mr. Kent informed prison

staff that he had symptoms of COVID-19, but did not receive medical treatment, despite being

especially vulnerable to contracting COVID-19 due to his serious heart condition. When

Mr. Kouri, who is severely obese and therefore vulnerable to COVID-19, initially reported

COVID-19 symptoms, such as shortness of breath and a cough, he was not evaluated for testing.

Instead, he was provided eyedrops and sent back to his regular barrack. Similarly, Mr. Nickson-

who, as a 61-year-old with diabetes, has an increased risk of contracting and dying from COVID-

19---was not placed in isolation, despite his reporting symptoms of COVID-19. Instead, he

continued to be housed with his non-symptomatic roommate. Residents at CACCC were not tested




                                                59
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 60 of 95




until it became public that a staff member had died of COVID-19, despite many of them showing

symptoms such as high fever.

        175.   Defendants' unconstitutionally inadequate manner of handling suspected COVID-

19 cases places Named Plaintiffs and the putative class members at a heightened risk of contracting

COVID-19.

        176.   Sixth, Defendants have failed to adequately manage staff who have tested positive

for COVID-19. Instead, Defendants have permitted-and at times required-staff members who

test positive to report to work, purporting to set guidelines that positive staff be asymptomatic and

only interact with infected incarcerated people, though infected staff must use the same secured

entrance as not-yet-infected staff.

        177.   Defendants knew or should have known that this policy and implemented practice

placed Named Plaintiffs and the putative class members in great peril. The CDC Guidance

indicates that "[i]f staff test positive for COVID-19: ... do not return to work until a decision to

discontinue home medical isolation precautions is made. Monitor CDC guidance on discontinuing

home isolation regularly as circumstances evolve rapidly." The CDC Guidance further warns that

"[t]here are many opportunities for COVID-19 to be introduced into a correctional or detention

facility, including daily staff ingress and egress . . . ." Defendants have acknowledged that

employees who have been exposed to or exhibit symptoms of COVID-19 should not report to work

until they have completed their quarantine, yet they nevertheless instituted policies and practices

that heighten this well-established risk.

        178.   Seventh, Defendants do not adequately handle incarcerated people and/or

corrections staff who have had contact with people known to have tested positive for COVID-19

("Close Contact Case"). In contravention of the CDC Guidance, Defendants have not implemented




                                                 60
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 61 of 95




a 14-day quarantine of Close Contact Cases (with the exception of positive incarcerated people's

cellmates), nor do they call for monitoring Close Contact Cases for COVID-19 symptoms.

Defendants have also departed from the CDC Guidance by not requiring ADC staff who have had

close contact with a COVID-19-positive person to not return to work unless they are asymptomatic

14 days after their exposure to COVID-19.

       179.    Eighth, Defendants have woefully inadequate policies and procedures for

addressing the presence of a person who has tested positive for COVID-19 in a DOC facility. In

the event that an incarcerated person or staff member tests positive for COVID-19, the CDC

Guidance calls for the facility to close off the areas used by the person who contracted COVID-

19. These areas are to be well ventilated for at least 24 hours before they are disinfected by people

equipped with proper PPE. Defendants, however, have not implemented any of these measures.

       180.    Moreover, due to inadequate testing, Defendants do not have an accurate

accounting of who among the incarcerated population have been infected with COVID-19 and

thus should be isolated to avoid spread of the virus.

       181.    In addition, Defendants have departed from the CDC Guidance by not informing

incarcerated people that someone in their correctional facility has tested positive for COVID-19,

thereby foregoing an opportunity to encourage incarcerated people to exercise more vigilance in

their hygiene and cleaning habits when such extra vigilance is needed most.

       182.    Defendant Payne's claim that "ADC has [] used contact tracing to test inmates who

may have been exposed to COVID-19 by staff members that became infected by the virus" (Dkt.

No. 49-14, para. 13) is belied by the fact that, as of April 29, 2020, no incarcerated people had

been tested at Grimes or EARU, despite staff at each facility having tested positive for the virus




                                                61
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 62 of 95




(Dkt. No. 51-6). Defendants' failure to conduct needed contact tracing with follow-up testing

facilitated the subsequent outbreaks of COVID-19 at each of these facilities.

       183.    For those incarcerated people who are confinned to have contracted the COVID-

19 virus and have been quarantined, the medical care provided to them has been grossly

inadequate. Despite exhibiting obvious symptoms, many putative class members do not receive

timely and appropriate medical attention, but instead are left to suffer on their own. Those who do

receive some fonn of medical care may receive treatment that is medically insufficient or

inappropriate for the symptoms presented and/or provided long after it is medically required.

       184.    Defendants know that the aforementioned failures to adequately prevent and

mitigate against the risk of COVID-19 spreading throughout DOC facilities unnecessarily heighten

the risk of Plaintiffs and the putative class members contracting COVID-19. Defendants also know

what actions should be taken to quarantine those Named Plaintiffs and putative class members

who have contracted COVID-19 to prevent further spread of the virus and to provide adequate

medical care to avoid serious illness and possible death. Despite this knowledge, Defendants have

failed to take reasonable steps to protect the health, safety, and well-being of people incarcerated

in DOC facilities amidst the COVID-19 pandemic.

       185.    On April 8, 2020, the Arkansas Civil Liberties Union sent a letter to Governor

Hutchinson, emphasizing the need to comply with the CDC Guidance in DOC facilities, in part by

mandating social distancing and minimizing the transfer ofincarcerated people from one detention

facility to another. This letter was also sent to Defendant Kelley. Despite the serious warnings in

this letter, Defendants failed to implement any of the recommendations.

       186.    Even in those instances where Defendants have instituted policies and procedures

to prevent and mitigate the spread of COVID-19 in DOC facilities, they have failed to ensure their




                                                62
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 63 of 95




proper implementation although they knew that there were problems with implementation. Despite

being on notice of these problems, Defendants have not sufficiently supervised and/or trained DOC

staff to remedy widespread problems with the implementation of DOC policies and procedures.

V.     Wellpath's Failure to Provide Adequate COVID-19-Related Medical Care to Those
       Incarcerated in Arkansas' Prisons.

        187.    Wellpath's provision of medical care during the pandemic has been deliberately

indifferent, but its egregious failure to provide adequate medical care predates the pandemic-and

was known to the Arkansas Board of Corrections months before the pandemic's onset.

        188.   Although Arkansas pays Wellpath $371 per month per incarcerated person for

healthcare services, Wellpath endeavors to spend as little of that money as possible on medical

care for incarcerated people. 118 As a result, prison medical facilities are understaffed, the staff are

underqualified, and incarcerated people suffer from grossly inadequate care.

        189.   Cummins Unit, for example, is served by one doctor, fewer than four registered

nurses ornurse practitioners, and fewer than fourteen licensed practical nurses, or LPN's. 119 "LPNs

are neither trained nor medically allowed to assess patients without supervision ... but nurses say

that LPNs are the ones who evaluate prisoners when they place sick calls." 120

        190.    The only doctor at Cummins has a revoked medical license, but the Arkansas State

Medical Board has granted him permission to keep practicing so long as he reports to them. 121 His

medical license has been revoked three times, most recently in 2018, for misconduct that involved

drug use and treating patients while under the influence. 122 On one occasion, the Board described


        118Anna Stitt, Covid-19 Inside Arkansas Prisons: The Death of Derick Coley, FM 89.1
KUAR (June 9, 2020), https://www.ualrpublicradio.org/post/covid-l 9-inside-arkansas-prisons-
death-derick-coley.
       119 See id.
       120 Id.
       121 See id.
       122 See id.



                                                  63
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 64 of 95




his behavior as "exhibit[ing] gross negligence and ignorant malpractice." 123

       I 91.   Well path's chronic understaffing also denies incarcerated persons access to

medical care. According to one former nurse, incarcerated people who placed sick calls would not

be seen by a doctor for approximately two weeks. 124 Wellpath instructed its nurses that an

incarcerated person must place three sick calls for the same symptoms before they may see a doctor

or nurse practitioner. 125 Even if someone did everything correctly, it would take them a minimum

of ten and a maximum of20 days to receive an appointment. 126 Mr. Elrod noticed Well path nurses

taking temperatures with multiple thermometers and recording only the lowest temperatures. A

Wellpath employee also attempted to take Mr. Elrod's temperature using an oral thermometer

without a protective sleeve.

       192.    Because Wellpath understaffs its infirmaries, they are often hundreds of sick calls

behind. 127 In order to avoid fines from DOC for undue delay in seeing patients, Wellpath

employees shredded paper sick calls and threw them away rather than scan them into their

system. 128 According to a former nurse, "'It was general operating procedure[.]' ... 'I watched

nurses put the paper sick calls in the shredder and never blink an eye.' When prisoners complained,

the nurses would say, 'Oh, the slip got lost in the box,' or 'You filled out the wrong form.' [The

nurse] said, 'They could easily blame it on the inmate."' 129

       193.    This behavior is representative of the culture at Wellpath. One woman, who worked




       123   Rachel Aviv, Punishment by Pandemic, The New Yorker (June 22, 2020),
https://www.newyorker.com/magazine/2020/06/22/punishment-by-pandemic.
        124 See id.
        125 See Stitt, The Death of Derick Coley, supra note 118.
        126 See id.
        127 See id.
        128 See id.; see also Aviv, supra note 123.
        129 See Aviv, supra note 123.



                                                 64
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 65 of 95




as a physician's assistant for Wellpath until earlier this year, reported that "when officers called

about sick inmates, 'nine times out of ten the nurses would say he's just faking it or trying to get

out of something. If the officer says the inmate has been throwing up, the nurse will ask, 'Well,

have you seen the inmate throw up? Until you see the inmate throw up, he can't come to the

infirmary. "' 130

        194.        A former Wellpath nurse explained, "'It's a pride issue. The mentality of the

infirmary is: these individuals are worthless.' She said that new staff members quickly 'built up a

brick wall' in order to assimilate to the culture. Those who didn't were dismissed as 'givers.' 'They

would say, 'I can't believe you're falling for their games,' she said." 131

        195.        Nor were these Wellpath's only issues. A nurse witnessed Black inmates being

neglected while white inmates with similar needs were provided with treatment. 132 The nurse also

reported that the administrator at her prison often denied her requests for medical supplies or

substituted cheaper medications that posed a higher risk to the incarcerated patients who would

take them. 133

        196.        The nurse reported her concerns to Defendant Benny Magness, chairman of the

Board of Corrections, but she "was told Wellpath is a private company and his hands were tied." 134

She ultimately reported her concerns to Wellpath management and was fired three weeks later. 135

VI.     Defendants' Deliberate Indifference in Cummins Unit

        197.        Each morning at Cummins Unit, the "hoe squad"-the name given to the prison's

field workers-crowds into a trailer and sits shoulder to shoulder as the trailer drives them to work


        130 See id.
        131 See id.
        132 See Stitt, The Death of Derick Coley, supra note 118.
        133 See id.
        134 See id.
        135 See id.



                                                  65
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 66 of 95




in the fields of a 16,000-acre farm that used to be several slave plantations. Unlike most other

states, Arkansas does not pay incarcerated people for their labor, 136 who may be sent to isolation

cells known as the Hole if they lag behind on their work. 137 When Gov. Hutchinson declared a

state of emergency in the state on March 11, 2020, incarcerated people continued to work in the

fields. When a worker at another state prison farm tested positive for COVID-19 on March 24,

2020, incarcerated people were required to work with no precautions to reduce the risk ofCOVID

infection. 138 Indeed, the prison did not formally inform them about the pandemic at all in March.

Instead, the DOC officials simply posted signs on March 11, 2020 instructing incarcerated people

to wash their hands for 20 seconds. 139

        198.      As March progressed and the "hoe squad" continued ''to swing-blade the grass in

muddy ditches around a chicken plant reeking of ammonia," some began to question whether they

should be working at all. 140 On March 26, 2020, one incarcerated person filed a grievance asking

for the hoe squad to stop. 141 The corrections staff laughed his grievance off and returned it to him

with the cover sheet still attached. 142 One man's grievance read, "'There's a global pandemic that

is air-born .... I'm being forced to go out into the field thus putting my life in danger."' 143 In late

March 2020, dozens of hoe squad members refused to go to the fields, lying down in their beds

when their names were called for work. 144 The men were disciplined for "unexcused absence,"



        136See id.
        137 SeeAviv, supra note 123.
       138 See Stitt, Virus Spreads Through Inmate Populations and Staff, supra note 108.
       139 See id.
       140 Molly Minta, Incarcerated, Infected, and Ignored: Inside an Arkansas Prison Outbreak,
Nation, (June 17, 2020), https://www.thenation.com/article/society/cummins-prison-arkansas-
coronavirus/.
       141 See id.
       142 See id.
       143 See Aviv, supra note 123.
       144 See id.



                                                  66
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 67 of 95




which carries a punishment of up to 15 days in isolation. 14s As one member of the hoe squad

explained, "Over 19 guys got written disciplinaries for not going to work even though a pandemic

was going on." 146

        199.   On April I, 2020, the first DOC staff member at Cummins Unit-a farmworker-

tested positive for COVID-19. 147 Cummins Unit did not respond by mass testing incarcerated

people or ending the "hoe squad." Instead, the hoe squad continued until the first inmate at

Cummins Unit received a positive test. 148 One member of the group described the last day in the

fields: '"The last actual day, our hoe squad supervisor, she jumped off of her horse because she

wasn't feeling good,' [he] said. 'She threw up, and lieutenants all came down off horses and

surrounded her."' 149

       200.    The treatment of the "hoe squad" was a microcosm of Defendants' approach to

pandemic preparation in general. When a staff member tested positive for COVID-19 on April I,

2020, the DOC officials withheld the information from corrections staff. One corrections officer

observed, "You would think our captains or sergeants or majors would warn us about something

like this, but they didn't speak about it[]" .... They kept everything in the closet. If you didn't

catch the news, you were in the blind." 1so The next day, the corrections officer and a few of her

colleagues wore masks that they purchased to work, but when they entered the prison, they were

instructed to remove the masks. 1s1

       20 I.   DOC began to manufacture masks for inmates, but manufacturing was performed



       14s See id.
       146 See Stitt, Virus Spreads Through Inmate Populations and Staff, supra note I 08.
       147 See Minta, supra note 140.
       148 See Stitt, Virus Spreads Through Inmate Populations and Staff, supra note I 08.
       149 See Minta, supra note 140.

       iso See Aviv, supra note 123.
       isi See id.


                                                67
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 68 of 95




at Cummins Unit, the epicenter of the DOC COVID-19 outbreak. One incarcerated person at

Cummins Unit was required to sew masks for days while he had a fever and chills and did not stop

until he was taken to the infirmary with a temperature of I 04 degrees. 152

       202.    Moreover, the masks produced by the prison are poorly made and likely ineffective.

The masks are made of the same material as prison bedsheets, which were very thin seemed to

offer little protection against COVID-19. 153 When the incarcerated people attempted to make

thicker masks for themselves, DOC staff threatened to write them up for contraband and send them

to the Hole. One corrections officer reported that her prison-manufactured mask kept falling off

her face, and she sucked the material into her mouth whenever she talked. 154 This same corrections

officer noticed wardens and deputy wardens secretly wearing their own masks from home

underneath the state-issued masks. 155

       203.    Defendants began testing DOC staff for COVID-19 in early April 2020, but they

did not track how many or which of their staff had tested positive. In response to a reporter's query,

a DOC spokesperson said that the department knew of 17 employees who tested positive, but did

not know "a precise number because some employees used other providers for tests". 156

       204.    Both incarcerated people and corrections staff at Cummins Unit soon began falling

sick. 157 Around the start of April 2020, Plaintiff Hussey stopped getting out of bed. Mr. Hussey

lived in an open barracks with cots that were stationed three feet apart and bolted to the floor.   158



On April 9, 2020, Mr. Hussey passed out and was tested for COVID-19. When the test results



        152 See id.
        153 See Minta, supra note 140.
        154 See Aviv, supra note 123.
        155 Jd.
        156 See Minta, supra note 140.
        157 See id.
        158 See Aviv, supra note 123.



                                                 68
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 69 of 95




came back positive, "Hussey was taken to the Hole in a wheelchair." 159 After Mr. Hussey left the

barracks, another inmate stripped his COVID-infused sheets from the bed and walked to the

nursing station to request a boil bag so he could separate the sheets from the rest of the wash.

"[T]he nurse there, Shirley Lubin Wilson, told him, 'Get the r*k away from my window.' In a

federal civil-rights lawsuit last year, Wilson was accused of wrapping a telephone cord around an

inmate's neck while a second nurse blocked the surveillance camera." 160

       205.    The same day, a different incarcerated person went to the infirmary and said that

he was experiencing COVID-19 symptoms. 161 The man informed medical staff that he had a "real

bad case of diarrhea" and that he was unable to taste or smell anything; he was given two Tylenol

and sent back to his barracks. 162 He was not tested for COVID-19.

       206.    On April 11, 2020, following Mr. Hussey's positive test, Cummins Unit tested the

rest of Mr. Hussey's barracks. Four nurses tested the remaining 46 men in the barracks without

changing their gloves between tests. 163 The next morning, corrections officers showed up at the

barracks door and began shouting out names. They led the named men away without telling them

whether they were positive or negative. A few hours later, the corrections officers brought them

all back because all but three members of the barracks had tested positive. 164 A nearby barracks

was also tested, and a sergeant later informed the men "Y'all are negative." 165 The men were not.

When one of them noticed that he had lost his smell, he asked his cousin to call the prison's central




       159 Id.
       160 Id.
       161 See Minta, supra note 140.
       162 See id.
       163 See Aviv, supra note 123.
       164 See Minta, supra note 140.
       165 See Aviv, supra note 123.



                                                 69
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 70 of 95




office and find out the results of his test. 166 He had tested positive. 167 Many of the others had too.

        207.    On April 12, 2020---the same day that the men in Mr. Hussey's barracks learned

that they had tested positive--Govemor Hutchinson dismissed calls for broader testing at

Cummins Unit, stating that he was hopeful that the outbreak had already been contained. 168 The

same day, DOC staff tested a random sample of incarcerated people in other barracks to see

whether the virus was, in fact, contained. 169 The results showed that the virus had spread

throughout the prison. The corrections staff responded by locking down the barracks and,

purportedly, separating those who tested positive from those who had tested negative. 170

        208.    But some incarcerated people, like Demarco Raynor, were never moved at all

regardless of test results. 171 As Mr. Raynor told a reporter, "I'm looking at a guy who tested

negative right next to a guy who tested positive." 172 The men on both sides of Mr. Raynor later

shared their results with the New Yorker and substantiated Mr. Raynor's statement.

        209.    Another incarcerated person reported that he was tested and then left in a barracks

with sick individuals for two days. 173 By the time that his results had come back negative, he was

running a fever and feeling weak. Prison staff transferred him to a COVID-negative barracks

without asking him how he was feeling, taking his temperature, or telling him where he was

going. 174 He later tested positive. 175 Incarcerated people who tested negative for COVID-19 were




        166 See id.
        167 See id.
        168 See Minta, supra note 140.
        169 See id.
        170 See id.
        171 See Aviv, supra note 123.
        1n See Stitt, Virus Spreads Through Inmate Populations and Staff, supra note 108.
        113 ld.
        174 See id.
        175 See id.



                                                  70
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 71 of 95




moved to various places, including an abandoned school, the prison's law library, and temporary

holding cells. 176 People who were moved to these locations report that they did not have access to

grievance forms or phones and needed to bathe with a hose. 177 Some were forced to resort to

urinating and defecating on the floor, then physically picking up their feces and putting it in the

hall, using a small trap door in the bolted door to the room. 178

        210.    When incarcerated people began testing positive, the prison eventually halted some

jobs like the "hoe squad." But others continued, even for individuals who had tested positive and

could further spread the virus. One man who worked as a picket man sorting and folding laundry

told The Nation that he had to keep working despite testing positive. 179 '"I been working

throughout the quarantine, I pretty much don't have a choice,' he said. 'Ifl don't work, they'll tum

around and write a disciplinary. "' 180

        211.    Defendants' approach to COVID-positive corrections staff also likely played a role

in Cummins Unit outbreak and resulting deaths. On April 15, 2020, one person incarcerated in

Cummins Unit noticed a corrections officer who had come in looking unwell. "We could look at

her and tell that she was sick," he said. "She was all around the barracks, coughing, making

rounds." 181 The same day, Defendants decided that staff who had tested positive could return to

work if their facilities-like Cummins Unit-were understaffed. 182

        212.    Another incarcerated person heard a staff member say, "All ofus got it, but they're




        176 See id.
        177 See id.
        178 See Stitt, Virus Spreads Through Inmate Population and Staff, supra note 108.
        179 See Minta, supra note 140.
        180 Id.
        181 See id.
        182 See id.



                                                  71
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 72 of 95




telling us to work anyway if we're not showing symptoms." 183 Still another incarcerated person

reported asking an officer who had come to his COVID-positive barracks whether she had the

virus, and she replied that she had not been tested. 184 "'Our newspaper says you must be positive

for corona if you're working our barracks,' [the incarcerated person] told her. He said that she

responded sarcastically, 'Well, they say your beds are six feet apart, too."' 185

          213.   One corrections officer observed that the DOC's policy did not make sense because

"all the guards were passing through the same entrance, checkpoints, and hallways."           186   DOC

defended its policy and told Mother Jones that its rules are based on a CDC guidance for "critical

infrastructure workers." 187 But the CDC guidance was limited to asymptomatic workers with

"'potential exposure to COVID-19"'-not those who had themselves tested positive for COVID-

19_ 188

          214.   "[W]hen asked about the Arkansas policy, a CDC spokesperson did not condone

it." 189 "'CDC guidelines state that if staff test positive, they should self-isolate at home until they

have met the CDC criteria for release from isolation in consultation with their physician,' CDC

spokesperson Bert Kelly told Mother Jones." Contrary to the DOC policy, the CDC recommends

that asymptomatic individuals who test positive should stay home for at least ten days after their



          183
            See Samantha Michaels, Arkansas Told Corrections Officials to Keep Working Even If
They're Infected With COVID-19, Mother Jones (June 2, 2020), https://www.motherjones.com/
crime-justice/2020/06/arkansas-told-corrections-officers-to-keep-working-even-if-theyre-
infected-with-covid-19/.
        184 See id.
        185 See Aviv, supra note 123.
        186 Id.
        187 Michaels, supra note 183.
        188 See id. (quoting CDC, Implementing Safety Practices for Critical Infrastructure Workers
Who May Have Had Exposure to a Person with Suspected or Confirmed COVID-19,
https://www.cdc.gov/coronavirus/2019-ncov/community/critical-workers/implementing-safety-
practices.html).
        189 Id.



                                                  72
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 73 of 95




positive test result, or until they have tested negative twice in a row. 190

        215.    As the virus spread from barracks to barracks in Cummins Unit, its deadly effects

were exacerbated by the deliberately indifferent medical attention given to people who tested

positive for COVID-19. One incarcerated person stated that no nurses visited his barracks, which

was filled with COVID-positive men, for three weeks after they were tested. 191 The same person

also put in a sick call citing COVID symptoms; he did not hear back from a nurse for four days. 192

        216.    One night, a different incarcerated person told a corrections officer that he was

struggling to breathe. The man looked ready to faint, and his eyes were bloodshot. The officer

asked a sergeant to escort the inmate to the infirmary, but the sergeant refused and told her '"Tell

him to go get on that kiosk' -a computer touched by dozens of inmates each day-so that he could

fill out a request to visit the infirmary ...." 193 She eventually signaled a medical emergency over

the prison radio system, and a nurse arrived with a wheelchair. But the infirmary was full so the

nurse deposited him in a holding cell with no bed, no toilet, and no running water. 194 As the officer

explained, "A lot of times [staff] forget the inmates are there .... They'll stay there for hours-

hours."195 Once the man was taken away, the officer was reprimanded by a sergeant, who told her

that the man could have stayed on his bed. "That's how they look at it: 'Tell him to sleep it off."' 196

        217.    Defendants knew about the gross inadequacies of their COVID-19 containment,

mitigation, and medical treatment in Cummins Unit. Their deliberate indifference likely cost 29-

year-old Derick Coley his life. On April 15, 2020, a Wellpath nurse examined Mr. Coley. She



        190 See id.
        191 See Stitt, The Death of Derick Coley, supra note 118.
        192 See id.
        193 See Aviv, supra note 123.
        194 See id.
        19s Id.
        196 Id.



                                                   73
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 74 of 95




noted that he was too weak to walk and that his blood-oxygen level was 90, a figure that typically

indicated a patient should be hospitalized. 197 Rather than send Mr. Coley to the hospital, DOC staff

sent him to the Hole. 198 He remained in the Hole for 17 days, and medical staff never recorded his

vitals again. 199

        218.        As time passed, the men in the neighboring cells became increasingly worried about

Mr. Coley's wellbeing. They repeatedly told corrections staff that Mr. Coley could not breathe and

needed to go to the infirmary, but the corrections officers just walked by. 200

        219.        Cecilia Tate, the mother of Mr. Coley's eight-year-old daughter and his emergency

contact, made repeated efforts to reach him at the prison. "I just kept calling, they just kept saying

he had no more symptoms."201 A prison nurse told Ms. Tate that Mr. Coley had tested positive for

COVID-19 but that his fever had gone down and he was doing fine. 202 Meanwhile, family members

of other men incarcerated with Mr. Coley were calling her to report that Mr. Coley was seriously

ill.203 Those men had also been unsuccessfully asking nurses to check on Mr. Coley as he grew

weaker. 204

        220.        Another incarcerated person who had been housed in the Hole observed that

Mr. Coley's treatment was unsurprising. "Listen, these people are supposed to come every thirty

minutes, but they weren't making any rounds. They might come every four hours, but they

wouldn't even turn their heads unless you were calling their names." 205 "It makes perfect sense



        197 See id.
        198 See id.
        199 See id.
        200 See id.
        201 See Stitt, The Death of Derick Coley, supra note 118.
        202 See id.
        203 See id.
        204 See id.
        205 See Aviv, supra note 123.



                                                    74
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 75 of 95




that Coley was back there dying and no one ever noticed." 206

        221.    After two and a half weeks in the Hole, officers finally paid Mr. Coley a visit-but

only because they needed to move a new person into his cell.207 The officers told Mr. Coley that

he needed to return to general population, but when he tried to stand up, he collapsed on the

floor. 208 He was still lying on the floor, lips pale and struggling to breathe, when a nurse arrived to

take him to the infirmary. Several men watched through their cell windows as Mr. Coley was

wheeled away, unresponsive and with his wrists handcuffed. 209

        222.    Mr. Coley's final medical care was provided by licensed practical nurses-nurses

who are expected to assist registered nurses-while the prison's sole doctor (whose medical

license had been revoked) advised them by telephone. 210 "Coley was given chest compressions by

the nurses, one of whom had been involved in the incident in which an inmate was allegedly

choked with a telephone cord."211 The coroner's report states that Mr. Coley was '"worked on and

then passed away."' 212

        223.    DOC officially said ''that it did not consider [Mr.] Coley's death to be COVID-

related." 213

        224.    Not all of the sickest inmates at Cummins Unit were placed in the Hole like Mr.

Coley. Some were also placed in the visitation room, which had been turned into a makeshift

hospital even though it had no showers or phones. 214 One incarcerated person died there, sitting in



        206 Id.
        207 See id.
        208 See id.
        209 See id.
        210 See Stitt, The Death of Derick Coley, supra note 118.
        211 See Aviv, supra note 123.
        212 See id.
        213 See Stitt, The Death of Derick Coley, supra note 118.
        214 See Aviv, supra note 123.



                                                  75
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 76 of 95




his wheelchair. 215 On another occasion, prison staff moved a man who had tested negative into the

visitation room.216 He tried repeatedly to give officers his paperwork showing his negative test

results, but they refused to look at it. 217

        225.    As the outbreak spread through the prison, prison staff stopped fulfilling even basic

responsibilities. Some stopped coming to work altogether. 218 The officers who did come to work

rarely made security rounds and delivered meals sporadically, often on carts used to transport trash

or laundry. 219 One corrections officer told an incarcerated person that he should not expect to get

his grievance signed by a sergeant-as required by DOC regulations-because he had seen

grievances discarded in a bathroom trash can.220

        226.    During the last weekend of April 2020, men in one barracks threw a television

through a window. When a corrections officer arrived to investigate the disturbance, the men began

shouting to her that their sick calls were going unanswered, and that people who tested positive

were being mixed in with those who had tested negative. 221

        227.    On May 2, 2020, an officer refused to sign a grievance about the prison's failure to

feed people in the prison, which drove a few men to break into the officers' control booth and open

the doors on their hallway. 222 An hour later, a team of corrections officers showed up in riot gear

''with a cart of weapons from the prison's armory."223 In the midst of a respiratory pandemic, they

fired tear gas into the barracks, causing one incarcerated person to have a seizure. "'He just laid



        215 See id.
        216 See id.
        217 See id.
        218 See id.
        219 See id.
        220 See id.
        221 See id.
        222 See id.
        223 See id.



                                                 76
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 77 of 95




on the ground, twitching,' ... an inmate in the barracks, said. 'He almost suffocated."'224

        228.    Smoke and tear gas drifted into an adjacent barracks, where every individual had

tested positive for COVID-19.225 Darrell Jones, who was in the COVID-positive barracks, realized

that he needed to shut off the ceiling fan in the barracks. "'It was pulling the smoke in from the

hallway .... People sounded like they were choking to death. ' 226" The switch for the fan was just

outside the barracks doorway, and as Mr. Jones stepped through the door to tum off the switch, a

guard shot him in the face with a rubber bullet. 227 Hours passed before guards took him to the

infirmary. "They left him in a puddle of his own blood," according to a witness. 228 He was later

taken to a hospital in Little Rock.

        229.    Following the incident, Defendant Payne acknowledged that there had been a

"minor disturbance" at the prison. 229 When asked ifthere were any injuries, he answered, "No."230

        230.    Mr. Jones still cannot see out of his left eye and suffers from migraines ifhe keeps

it open for more than 20 minutes. 231 He filled out a sick call in early May 2020, but had not received

an appointment with a specialist as of mid-June 2020. 232 He now spends all day in bed with his

eyes shut to stave off migraines. 233

        231.    On May 16, 2020, Defendant Payne spoke at the Governor's press conference to

announce that Cummins Unit had only 12 positive cases. 234 The rest were "considered to be



       224 See id.
       225 See id.
       226 See id.
       227 See id.
       228 See Minta, supra note 140.
       229 See Aviv, supra note 123.
       230 See id.
       231 See Aviv, supra note 123.
       232 See id.
       233 See id.
       234 See id.



                                                  77
       Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 78 of 95




recovered. " 235 Despite his claim, DOC has admitted that it never retested people incarcerated at

Cummins Unit.

         232.     As one person incarcerated at Cummins Unit wrote in a letter to the Governor,

"Watching a press conference witnessing your saying almost 900 people have recovered at

Cummins Unit and then I walk by a guy that can't get out of the bed makes me question my sanity

level. " 236

VII.     Viral Outbreaks of COVID-19 in More DOC Facilities

         233.    When Plaintiffs sought emergency relief from this Court after filing their initial

Complaint, they argued that COVID-19 outbreaks were likely to spread to facilities other than

Cummins Unit and would continue to spread to the COVID-negative individuals incarcerated in

Cummins.237 Defendants' response was: "That makes no sense."238 In the Defendants' view, their

"containment and mitigation strategies" protected against this possibility 239 and the fact that

Cummins Unit was the only facility beset with a COVID outbreak in the early stages of the

pandemic suggested that Plaintiffs' requested actions were unnecessary to stave off the spread of

the virus. 240

         234.    Shortly thereafter, a major COVID-19 outbreak occurred at the Randall L. Williams

Correctional Facility. At least 286 incarcerated individuals tested positive and one died.




         235 See id.
         236 See Aviv, supra note 123.
         237 See Doc. No. 36 at 62-63, 70.
         238 Id. at 70.
         239 See id. at 62-63.
         240 See id. at 72.



                                                 78
          Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 79 of 95




           235.      Since the outbreak at Randall L. Williams, individuals have tested positive at

several DOC facilities .241 The outbreak at EARU was particularly large, with approximately 650

individuals testing positive and at least two dying. 242 The Ouachita River Correctional Unit, which
                                  ~



houses many of the OOC's most vulnerable inmates, now has at least 1,162 positive tests for

COVID-19. 243 The Wrightsville Unit has recorded 81 positive tests, and the Northwest Arkansas

Work Release Center has registered 41 positives. 244 The Grimes Unit has five positives. 245

           236.      On June 25, 2020, a prison spokeswoman confirmed that Cummins Unit, already

the site of one of the largest COVID-19 outbreaks in the country, recently recorded 30 new positive

cases. They currently report 41 positive cases at the facility. The renewed spread of COVID-19 in

Cummins Unit may well relate to the facility's decision to mix quarantined barracks with non-

quarantined barracks, and to continue to permit corrections staff to wear masks hapha7.ardly or not

at all.

           237.      In addition to the facilities with incarcerated people who have tested positive, other

facilities employ staff members who have tested positive, including the Texarkana Regional

Correction Center, Varner Unit, Barbara Ester Unit, and McPherson Unit. In total, 185 DOC

employees have tested positive, as have seven Wellpath employees.




        241 The Central Arkansas Community Corrections Center also had an outbreak in April that

led to at least 63 inmates and 27 staff members testing positive. One staff member died.
        242 Ninette Sosa, A Closer Look: COVID-19 continues to impact Arkansas prisons and

staff, WREG Memphis (July I, 2020), https://wreg.com/news/a-closer-look-covid-19-continues-
to-im pact-arkansas-state-prisons-stafl7.
        243 See id.
        244 See COVID-19 update: HS County cases lead the state, The Sentinel Record

(Jul. 11, 2020), https://www.hotsr.com/news/2020/jul/l l/covid-19-update-hs-county-cases-lead-
the-state/

           245   See id.


                                                      79
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 80 of 95




VIII. Named Plaintiffs and Pu.tative Class Members Are Subject to Retaliation and/or
      Intimidation Regarding the Deficiencies of COVID-19 Mitigation and Medical
      Treatment in DOC Facilities.

        238.    By allowing retaliation and intimidation to occur unabated, Defendants have

fostered a hostile environment in which Named Plaintiffs and putative class members are afraid to

seek remedies and recourse for deficiencies in Defendants' handling of the COVID-19 pandemic

through DOC's internal processes, the media, and/or outside legal assistance. These instances of

retaliation and intimidation are not limited to any specific facility but are part of a pervasive culture

embedded throughout DOC facilities across the State of Arkansas. These instances prevent Named

Plaintiffs and putative class members from receiving the appropriate supplies and/or medical

services to prevent contraction of COVID-19 and/or the development of serious illness or death.

        239.    After the original complaint was filed in this case, DOC staff and/or Wellpath began

withholding medication for some Named Plaintiffs. Marvin Kent's Omeprazole has been withheld

multiple times since the complaint was filed in this case. On June 23, 2020, he submitted a

grievance stating that Nurse A. Jones refused to provide his medication and that he was afraid

Nurse A. Jones would retaliate against him for filing the grievance. Due to his medical conditions,

Mr. Kent experiences significant pain and discomfort when he misses just one day ofOmeprazole.

        240.    On May 4, 2020, Nicholas Frazier was examined by a Wellpath nurse practitioner

working for DOC, who he believes is named Ms. Bland. The visit was a chronic care visit for

Mr. Frazier's asthma. The Wellpath nurse took Mr. Frazier's blood pressure and temperature but

did not listen to his lungs, despite his complaint of chest tightness, and denied Mr. Frazier's request

for an inhaler. The nurse stated that because Mr. Frazier refused have blood drawn for bloodwork,

he could not get a life-saving inhaler for his asthma. Mr. Frazier's bloodwork helps monitor his

Hepatitis and is unrelated to his asthma. Mr. Frazier has always been compliant with his bloodwork




                                                   80
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 81 of 95




in the past but refused having his blood drawn one time because he did not believe sufficient

precautionary measures were in place to ensure a sterile environment for the blood to be drawn

during the pandemic. Mr. Frazier asked the nurse for her name. She refused to provide her name

and stated, "You know my name."

       24 l.   Mr. Frazier completed a written request to seek medical assistance regarding his

asthmatic symptoms. Several days later, he received a response stating that he needed to utilize a

sick call. The written request that Mr. Frazier completed was a sick call form. He is in solitary

confinement and does not have access to a kiosk to complete the sick call form electronically.

       242.    Many people incarcerated in DOC facilities will not write grievances about

COVID-19 due to fears of retaliation. Others have experienced intimidation and/or retaliation in

response to their grievances. On April 18, 2020, Captain Mulliguin sent Michael Kouri back to his

barracks to get his own pen to sign the response to a grievance about Defendants' deficiencies in

preventing and mitigating the spread of the COVID-19 virus and protecting his health and safety.

Captain Mulliguin confiscated Mr. Kouri's pen as contraband after he signed the grievance.

Mr. Kouri had a hobby craft card that allowed him to have that pen.

       243.    Joseph "Dallas" Head has experienced retaliation and intimidation for submitting

grievances many times. He has been cursed at and threatened for writing grievances. He has also

witnessed staff withholding necessities, such as socks, in retaliation for grievances.

       244.    On April 1, 2020, Mr. Head asked Sergeant Penister to sign off on a grievance.

About three hours later, Mr. Head was called to the office of Max Unit Captain John Spears.

Captain Spears threatened him with loss of class, loss of job, and a drug test. Captain Spears told

Mr. Head that the prison was making him crazy and that he must be on methamphetamines and

threw the grievance at Mr. Head. Captain Spears refused to acknowledge the "Problem Solver"




                                                 81
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 82 of 95




procedure or sign the grievance. Mr. Head placed the grievance in the box for step 2 and never

saw it again.

       245.     After filing grievances regarding COVID-19 measures and issues with his legal

mail, Aaron Elrod received two cardinal violations. One violation was for reporting a story with

"racial material" while giving the world news report as assigned. The other violation was for taking

a document from the law library even though he received permission to take the document to his

hearing as evidence. The later violation was eventually overturned by the Warden, but Mr. Elrod

had already been denied parole due to the cardinal violations.

       246.     Jimmy Little has submitted several grievances since the COVID-19 pandemic

began. He has a collapsed lung, emphysema, and Crohn' s disease. He fears he will not survive if

he contracts COVID-19. On May 19, 2020, Mr. Little submitted an Inmate Request Form

regarding incarcerated people who tested positive for COVID-19 being moved to his barrack. The

response he received stated that "it's not a good practice to talk other inmates [sic] business."

Mr. Little perceived this to be a threat intended to intimidate him from continuing to write

grievances.

       247.     Jimmy Little is currently incarcerated at Randall L. Williams Correctional Facility.

His TE date is August I, 2020. He is also included on the list of incarcerated people approved by

the Parole Board and Director Payne for early release under Modified Emergency Powers.

https://adc.arkansas.gov/images/uploads/Special_EPA_Approvals_060120.pdf. When Mr. Little

went before the Parole Board, however, he was given a one-year denial. Mr. Little has no current

major disciplinaries. In fact, he only received one major disciplinary in 2012 for refusal of

assignment. Mr. Little believes that the one-year denial is retaliation for writing grievances and

sharing information with counsel about Defendants' actions and inactions related to the COVID-




                                                 82
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 83 of 95




19 pandemic.

        248.    Marvin Kent's TE date is July 30, 2020. Mr. Kent went before the Parole Board on

May 26, 2020. Approximately 10 minutes after his phone hearing, Mr. Kent was called back from

his barrack to the phone. He spoke with a commissioner who asked him ifhe would be willing to

drop this lawsuit if the Parole Board granted him parole. Mr. Kent was ultimately denied parole.

Because he was asked about the lawsuit by a commissioner as part of his parole hearing, he

believes that his participation in this lawsuit was considered by the Parole Board when deciding

whether he should be granted parole. Mr. Kent submitted a reconsideration letter addressing the

inappropriateness of being asked about the lawsuit as part of his parole hearing.

        249.    Plaintiffs have not been allowed confidential phone calls with their attorneys.

ORCU unit calls are made from the barracks. Although the calls are not supposed to be monitored,

several attorney calls have been disconnected for suspected third party calling. Most scheduled

legal calls at other units have been made from a Captain's or another high-ranking officer's office.

Several plaintiffs have reported feeling uncomfortable and/or intimidated talking to their attorneys

in the presence of correctional officers.

        250.    During Marvin Kent's last two scheduled legal calls, the warden put the entire unit

on lock down. During these lock downs, correctional officers shake down all the barracks and no

one is allowed to leave their barrack. Mr. Kent has to walk down the hallway past every barracks

to get the Captain's office for his legal call. The other incarcerated individuals can see that he is

out during lockdown as he walks past the hallway windows. This sends a message to other

incarcerated persons that he is getting a special privilege while they are being searched on

lockdown. Mr. Kent believes that he is being set up to being viewed with suspicion by others

incarcerated in his facility.




                                                 83
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 84 of 95




       251.    The media has also encountered fears of retaliation when speaking to people

incarcerated in DOC facilities. In her three-part series on the coronavirus outbreak in Arkansas

prisons, Anna Stitt reported, "We talked with half a dozen prisoners in barracks throughout

Cummins for this story. All but one asked to be kept anonymous. They said they feared retaliation

for raising concerns about the outbreak."246 In Molly Minta's article for the Nation, she stated,

"Through phone interviews and letters sent in March, April, and May, a dozen prisoners at

Cummins gave firsthand accounts of the outbreak. (Most asked that their real names not be

published out of fear of being punished; unless otherwise noted, prisoners' names are

pseudonyms.)"247 In her New Yorker article, Rachel Aviv stated, "Some of the men I spoke with

were afraid to use their names; they thought that they would be put in the Hole, or sent to the Hoe

Squad, as punishment. When I asked Raynor why he chose to go on the record, he told me, 'I want

the men in here to know that someone they know was willing to sacrifice themselves for them. "'248

       252.    DeMarco Raynor, who has been quoted in multiple media stories, has suffered from

retaliation since speaking to reporters. Correctional officers have been hostile towards him, openly

bringing up his contact with the media. On July 5, 2020, he was aggressively approached by

Captain Johnson, Sergeant Goforth, and Sergeant Gardner. They searched his person and property,

throwing things around his cell. No contraband was found. (Lieutenant Powell, Sergeant Hadley,

and Sergeant Lewis were also present, but were not aggressive or hostile. Sergeant Mouser was

present and made sarcastic remarks but was not hostile.)

       253.    On July 7, 2020, Mr. Raynor's belongings were ransacked again by five ranking

officers at 1:30 a.m. and then again around 1 p.m. Although he was searched three times within 48



       246 Stitt, Virus Spreads Through Inmate Populations and Staff, supra note 108.
       247 See Minta, supra note 140.
       248 See Aviv, supra note 123.



                                                84
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 85 of 95




hours, no contraband was found. Thes~ searches were kept off the record and were indicative of

targeted harassment.

       254.    After Austin Mitchell and his family spoke to the media and to this Court regarding

the outbreak at CACCC, residents in quarantine lost phone and other privileges, and their time in

an over-crowded quarantined wing was extended without explanation. Named Plaintiffs Arron

Elrod and Cedrick Sims have fears of retaliation due to their participation in this lawsuit.

                                      CAUSES OF ACTION

                                           COUNT ONE
                               Violation of the Eighth Amendment
                                         (42 u.s.c. § 1983)
                   All Plaintiffs/Petitioners versus All Defendants/Respondents

       255.    Plaintiffs/Petitioners incorporate by reference all allegations contained in the

preceding paragraphs as if set forth fully herein.

       256.    The Eighth Amendment to the Constitution of the United States, as incorporated

through the Fourteenth Amendment, provides that individuals who are incarcerated following a

conviction have the right to be free from cruel and unusual punishment. That right entails, among

other things, Defendants/Respondents' obligation to protect incarcerated individuals from a

substantial risk of serious harm to their health and safety. See generally Farmer v. Brennan, 511

U.S. 825 (1994).

       257.    Defendants/Respondents' failure to provide adequate protection and, if necessary,

medical care in response to the rapid spread of a highly infectious deadly virus constitutes

deliberate indifference to the serious medical needs of incarcerated individuals in violation of the

Eighth Amendment.

       258.    Plaintiffs/Petitioners, and the proposed Class they represent, are at a substantial risk

of serious harm to their health and safety due to the spread of COVID-19 in DOC facilities.



                                                 85
      Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 86 of 95




          259.   Defendants/Respondents have acted with deliberate indifference to the risks posed

by COVID-19 to Plaintiffs/Petitioners.

          260.   Defendants/Respondents knew, and know, of the obvious and well-established

risks to Plaintiffs/Petitioners caused by COVID-19.

          261.   Defendants/Respondents have failed to act with reasonable care to mitigate the risk

posed by COVID-19.

          262.   As a result of Defendants/Respondents' actions, Plaintiffs/Petitioners and members

of the proposed Class are suffering irreparable injury.

          263.   At all times, Defendants/Respondents acted under color of state law.

                                          COUNT TWO
                              Petition for Writ of Habeas Corpus
                              Violation of the Eighth Amendment
                                        (28 u.s.c. § 2241)
                             High Risk Subclass versus All Defendants

          264.   Plaintiffs/Petitioners repeat and re-allege the preceding paragraphs as if set forth

herein.

          265.   28 U.S.C. § 224l(c)(3) permits this Court to order the release of incarcerated

individuals like Plaintiffs/Petitioners who are being held "in violation of the Constitution or laws

... of the United States." See also Preiser v. Rodriguez, 411 U.S. 475,484 (1973) ("It is clear, not

only from the language of§§ 224l(c)(3) and 2254(a), but also from the common-law history of

the writ, that the essence of habeas corpus is an attack by a person in custody upon the legality of

that custody, and that the traditional function of the writ is to secure release from illegal custody.").

          266.   Defendants/Respondents are currently holding Plaintiffs/Petitioners in custody in

violation of the Eighth Amendment. Given the highly contagious nature of COVID-19 and the

deadly and debilitating threat that it poses to members of the High Risk Subclass,




                                                   86
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 87 of 95




Defendants/Respondents cannot currently mitigate the risks to members of the High Risk Subclass

sufficiently to satisfy the Eighth Amendment by any means short of release from custody.

                                         COUNT THREE
                         Violation of the Americans with Disabilities Act
                                    (42 U.S.C. § 12101 et seq.)
                             Disability Subclass versus All Defendants

          267.   Plaintiffs/Petitioners repeat and re-allege the preceding paragraphs as if set forth

herein.

          268.   Members of the Disability Subclass have a physical impairment that substantially

limits one or more of their major life activities.

          269.   Members of the Disability Subclass are qualified individuals with a disability under

the meaning of both the ADA and the Rehabilitation Act.

          270.   Defendants/Respondents intentionally discriminate against members of the

Disability Subclass by denying them reasonable accommodations that have been recommended by

the CDC and are necessary to protect them from COVID-19.

          271.   Reasonable accommodations necessary to protect incarcerated individuals with

disabilities include, but are not limited to:

                 a.      Access to alcohol-based sanitizer;

                 b.      Provision of cleaning supplies, including products containing bleach,

          adequate to clean individuals' housing areas;

                 c.      Provision of PPE;

                 d.      Access to antibacterial hand soap and towels to enable individuals to wash

          their hands as necessary;

                 e.      Implementation of social distancing measures in all locations where

          incarcerated people are required to congregate; and



                                                     87
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 88 of 95




               [       Release or transfer to home confinement if social distancing is not

       practicable, or the facilities cannot otherwise eliminate the substantial risk of serious harm.

       272.    The failure to provide these accommodations constitutes illegal discrimination

under the ADA and entitles Plaintiffs/Petitioners to injunctive and declaratory relie[

       273.    Members of the Disability Subclass, including without limitation certain Named

Plaintiffs/Petitioners, request cleaning supplies, PPE, early release, and/or the ability to socially

distance themselves because their individual disabilities significantly increase the risk of COVID-

19 infection, serious illness, and/or death. These requests for items and/or services constitute a

request for accommodations under the ADA, regardless of whether the specific terms

"accommodation," "Americans With Disabilities Act," or "ADA" were referenced, because they

are requests due to a disability and because these items and/or services are expressly not provided

to all people who are incarcerated.

       274.    Defendants/Respondents know that members of the Disability Subclass are

qualified individuals with a disability. Defendants/Respondents know that members of the

Disability Subclass are in especially acute need of access to accommodations during the COVID-

19 pandemic, including without limitation hand sanitizer and the other items identified above, yet

it has denied, and continues to deny, these reasonable accommodations to members of the

Disability Subclass.

       275.    Title II of the ADA requires Defendants/Respondents to make its services,

programs, and activities accessible to people with disabilities. Under Title II of the ADA, "no

qualified individual with a disability shall, by reason of such disability, ... be denied the benefits

of the services, programs, or activities of a public entity, or be subjected to discrimination by such

entity." 42 U.S.C. § 12132. If members of the Disability Subclass are unable to access those




                                                 88
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 89 of 95




services, programs, and activities by reason of their disabilities, the ADA requires

Defendants/Respondents to provide accommodations to make those services, programs, and

activities accessible.

        276.    DOC is a public entity covered by Title II of the ADA. 42 U.S.C. § 12131.

        277.    "A public entity shall make reasonable modifications in policies, practices, or

procedures when the modifications are necessary to avoid discrimination on the basis of

disability ...." 28 C.F.R. § 35.130(b)(7).

        278.    For purposes of the ADA, medical treatment and safe conditions of confinement

are programs or services that DOC facilities provide to Plaintiffs/Petitioners. Pennsylvania Dep't

of Corr. v. Yeskey, 524 U.S. 206, 210 (1998) ("Modern prisons provide inmates with many

recreational 'activities,' medical 'services,' and educational and vocational 'programs,' all of

which at least theoretically 'benefit' the prisoners (and any of which disabled prisoners could be

'excluded from participation in').")

        279.    In addition, DOC facilities are replete with programs and activities provided by

Defendants/Respondents. There are myriad number of individual "programs" within the facility.

Some of these programs are necessary for an individual to achieve an early release. Without the

opportunity to participate in these programs safely, without threat to their lives, the members of

the Disability Subclass are not afforded an equal opportunity to achieve that early release.

        280.    Members of the Disability Subclass are given the choice between their health and

safety and the net benefit of the programs provided by Defendants/Respondents. Members of the

Disability Subclass are at a significantly higher risk of contracting COVID-19, as well as

experiencing complications and dying from COVID-19-related illnesses. Offering mere

participation-unaccommodated, unmitigated, and unsafe-to the Disability Subclass who are at




                                                89
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 90 of 95




greater risk is discrimination on the basis of disability.

          281.   The accommodations requested by members of the Disability Subclass, including

without limitation certain Named Plaintiffs/Petitioners, were reasonable but were nevertheless

denied.      Requiring    members      of    the     Disability   Subclass    to    choose     between

Defendants/Respondents' services, programs, and activities on one hand, and a heightened risk of

substantial harm or death when compared with their peers without a disability on the other, is not

a meaningful opportunity for participation.

          282.   "A public entity, in providing any aid, benefit, or service, may not, ... on the basis

of disability, ... [d]eny a qualified individual with a disability the opportunity to participate in or

benefit from the aid, benefit, or service." 28 C.F.R. § 35.130(b)(l)(i). When the risk of

participation is a greater likelihood of death, failing to accommodate an individual with a disability

constructively denies that individual the meaningful opportunity to participate or benefit from the

public entity's services, programs, or activities.

          283.   "A public entity, in providing any aid, benefit, or service, may not ... , on the basis

of disability ... , [a]fford a qualified individual with a disability an opportunity to participate in

or benefit from the aid, benefit, or service that is not equal to that afforded others." 28 C.F.R. §

35.130(b)(l)(ii). Requiring members of the Disability Subclass to experience a heightened risk of

death when compared to their peers without a disability, due only to Defendants/Respondents'

failure to accommodate their disabilities, constitutes discrimination, which is duly prohibited by

the ADA. 42 U.S.C.A. § 12132 ("[N]o qualified individual with a disability shall, by reason of

such disability, ... be subjected to discrimination by any such entity.").

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs/Petitioners and proposed Class members respectfully request




                                                     90
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 91 of 95




that this Court:

                   a.     Certify the proposed Class and Subclasses;

                   b.     Enter an order declaring that Defendants/Respondents' policies and

        practices regarding COVID-19 violate the Eighth Amendment to the United States

        Constitution;

                   c.     Enter an order declaring that the Defendants/Respondents have violated the

        ADA by failing to reasonably accommodate incarcerated individuals with disabilities;

                   d.     Enter a permanent injunction and/or writs of habeas corpus requiring

        Defendants/Respondents to immediately release members of the High Risk Subclass and

        Disability Subclass or transfer them to home confinement;

                   e.     Appoint a special master or an expert under Federal Rule of Evidence 706

        to make recommendations to the Court regarding:

                          i.      A comprehensive plan to ensure adequate spacing of six feet or

                   more between incarcerated people, to the maximum extent possible, so that social

                   distancing can be accomplished;

                          ii.     The number of incarcerated people that each Arkansas Department

                   of Corrections facility can house in order to ensure adequate spacing of six feet or

                   more between incarcerated people, to the maximum extent possible, so that social

               distancing can be accomplished;

                          iii.    The identification of people in the custody of the Arkansas

                   Department of Corrections (a) who are older than 50 years old; (b) who have

                   serious underlying medical conditions that put them at particular risk of serious

               harm or death from COVID-19; and/or (c) who are at increased risk of contracting,




                                                     91
Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 92 of 95




        becoming severely ill from, and/or dying from COVID-19 due to their disability

        or any medical treatment necessary to treat their disability, and who should be

        released from their facility or transferred to home confinement due to their age,

        serious underlying medical condition(s), and/or disability, in a manner that is

        consistent with public safety.

        f.     Enter a temporary restraining order, preliminary injunction, permanent

 injunction, and/or writs of habeas corpus requiring that Defendants/Respondents:

               i.      Ensure that each incarcerated individual receives EPA-registered

        disinfectants that are effective against COVID-19 infection, without costs;

               11.     Ensure that all incarcerated individuals have access to hand

        sanitizer containing at least 60% alcohol in specific locations or under the

        appropriate supervision of IX)C staff;

               iii.    Clean and disinfect frequently touched surfaces, including but not

        limited to doorknobs, light switches, sink handles, countertops, toilets, toilet

        handles, recreation equipment, kiosks, and telephones, at least three times a day

        with EPA-registered disinfectants that are effective against the virus that causes

        COVID-19, as appropriate for the surface;

               iv.     Conduct immediate testing for anyone displaying known

        symptoms of COVID-19 or upon request;

               v.      Ensure that individuals identified as having COVID-19 or having

        been exposed to COVID-19 are properly quarantined in a non-punitive setting,

        with continued access to showers, toilets, soap, warm water, recreation, mental

        health services, hot meals during appropriate times, reading materials,




                                         92
Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 93 of 95




        commissary, phone and video visitation with loved ones, communication with

        counsel, and personal property;

                vi.     Prohibit Arkansas Department of Corrections employees from

        entering Arkansas Department of Corrections facilities if they test positive for

        COVID-19 and/or exhibit symptoms of having contracted COVID-19;

                vii.    Substantially comply with CDC guidance in all other respects,

        unless Defendants identify a specific reason why circumstances in one or more

        Arkansas Department of Corrections facilities render such substantial compliance

        unreasonable; and

                viii.   Permit any Court-appointed special master or expert to freely visit

        Arkansas Department of Corrections facilities without advanced notice; to freely

        access relevant records maintained by the Arkansas Department of Corrections,

        including medical records of persons in custody provided the person whose

        medical records are accessed authorizes such access and inspection; and to freely

        contact, call, visit, and/or interview any person in the custody of the Arkansas

        Department of Correction facility within 24-hour notice; and

        g.      Retain jurisdiction over this case until Defendants/Respondents have fully

 complied with the orders of this Court, and there is a reasonable assurance that they will

 continue to comply in the future, absent continuing jurisdiction;

        h.      Issue an order granting reasonable attorneys' fees and costs pursuant to 42

 U.S.C. §§ 1988 and 12205; and

        1.      Grant any further relief that this Court deems necessary.




                                          93
     Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 94 of 95




Dated: July 13, 2020

                                  Respectfully submitted,

                                  By:    k ILl:ib. f.AHAil/
                                  Samuel Spital*
                                  Jin Hee Lee*
                                  Natasha Merle*
                                  Omavi Shukur (Arkansas Bar No. 2016067)
                                  Patricia Okonta*
                                  NAACP Legal Defense and Educational Fund, Inc.
                                  40 Rector Street, 5th Floor
                                  New York, NY 10006
                                  (212) 965-2200

                                  Christopher Kemmitt*
                                  Ajmel Quereshi*
                                  NAACP Legal Defense and Educational Fund, Inc.
                                  700 14th Street NW, Suite 600
                                  Washington, DC 20005
                                  (202) 216-5573

                                  George H. Kendall*
                                  Jenay Nurse*
                                  Corrine Irish*
                                  Squire Patton Boggs (US) LLP
                                  1211 Avenue of the Americas, 26th Floor
                                  New York, NY 10036
                                  (212) 872-9800

                                  Laura Fernandez*
                                  127 Wall Street
                                  New Haven, CT 06511
                                  (203) 432-1779

                                  Cristy Park
                                  Disability Rights Arkansas
                                  400 West Capitol Ave, Suite 1200
                                  Little Rock, AR 7220 I
                                  (501)296-1775

                                  Sarah Everett
                                  Arkansas Civil Liberties Union Foundation, Inc.
                                  904 W. 2nd Street, Suite One
                                  Little Rock, AR 72202



                                    94
Case 4:20-cv-00434-KGB Document 84 Filed 07/13/20 Page 95 of 95




                            (501) 374-2660

                            *Admitted pro hac vice
                            Attorneys for Plaintifft and the Putative Class




                              95
